CONTRAT DE PARTAGE DE PRODUCTION

PERMIS TCHIBELI-LITANZI II
ENTRE
LA REPUBLIQUE DU CONGO
LA SOCIETE NATIONALE DES PETROLES DU CONGO
TOTAL E&P CONGO
ENI CONGO
AFRICA Oil & GAS CORPORATION
PETRO CONGO

KONTINENT CONGO
Articl
Articl
Articl
Articl
Articl
Articl
Artic
Artic
Articl
Artic
Artic
Articl
Artic
Artic
Articl
Articl
Articl
Articl
Articl
Articl
Artic
Artic
Articl
Articl
Articl
Articl

Table des matières
e 1 - Définitions... 4
e 2 - Objet du Contrat
e 3 - Champ d'application du Contrat - Opérateur.

e 4 - Comité de Gestion
e 5 - Programmes de Travaux et Budget... 12
e 6 — Découverte d'Hydrocarbures Gazeux

e 7 - Remboursement des Coûts Pétroliers.

e 8 - Partage de la production.
e 9 - Valorisation des Hydrocarbures Liquides

e 10 - Provision pour Investissements Diversifiés

6 11:- Régime fiscal... 17
e 12 - Transfert de propriété et enlèvement des Hydrocarbures Liquides 18
e 13 - Propriété des biens mobiliers et immobiliers …

e 14 - Formation et emploi du personnel congolais

e 15 - Produits et services nationaux

e 16 - Informations - Confidentialité - Déclarations Publiques 20
CAE EE 22
e 18 - Entrée en Vigueur - Date d’Effet - Durée - Modifications... 22
e 19 - Force majeure is 29

e 20 - Droit applicable.

e 21 - Arbitrage

e 22 — Fin du Contrat... ice 24
e 23 — Garanties générales... 24
e 24 - Adresses...

e 25 - Notifications

e L
CONTRAT DE PARTAGE DE PRODUCTION
ENTRE

La République du Congo (ci-après désignée le « Congo »), représentée par Monsieur Gilbert
ONDONGO, Ministre d'Etat, Ministre de l'Economie, des Finances, du Plan, du Portefeuille Public et de
l'intégration et Monsieur André Raphaël LOEMBA, Ministre des Hydrocarbures, dûment habilités aux fins
des présentes,

D'une part,
Et

La Société Nationale des Pétroles du Congo (ci-après désignée « SNPC »), établissement public à
caractère industriel et commercial, dont le siège social est sis Boulevard Denis Sassou Nguesso, boîte
postale 188, Brazzaville, République du Congo, immatriculée au Registre du Commerce et du Crédit
Mobilier de Brazzaville sous le numéro BZV-CGO-RCCM-02-B-018, représentée par Monsieur Jérôme
KOKO, son Directeur Général, Président du Directoire, dûment habilité aux fins des présentes,

La société TOTAL E&P CONGO, (ci-après dénommée « TEP Congo »), société anonyme de droit
congolais avec conseil d'administration au capital de 20.235.301,20 Dollars, antérieurement dénommé
«Elf Congo», dont le siège social est sis avenue Poincaré, boîte postale 761, Pointe-Noire, République du
Congo, immatriculée au Registre du Commerce et du Crédit Mobilier de Pointe-Noire sous le numéro
CG/PNR/08 B 625, représentée par Monsieur Pierre JESSUA, son Directeur Général, dûment habilité aux
fins des présentes,

La société Eni Congo S.A. (ci-après désignée « Eni Congo»), société anonyme de droit congolais avec
conseil d'administration au capital social de 17.000.000 USD, antérieurement dénommée « Agip
Recherches Congo », dont le siège social est sis avenue Charles de Gaulle, boîte postale 706, Pointe
Noire, République du Congo, immatriculée au Registre du Commerce et du Crédit Mobilier du Greffe du
Tribunal de Commerce de Pointe-Noire sous le numéro RCCM 2007 M 287, représentée par Monsieur
Lorenzo FIORILLO, son Directeur Général, dûment habilité aux fins des présentes,

La société Africa Oil & Gas Corporation, (ci-après désignée « AOGC »), société anonyme de droit
congolais avec conseil d'administration au capital social de 100.000.000 FCFA, dont le siège social est sis
Passage à niveau, Rue Mbochis Moungali, boîte postale 15073, Brazzaville, République du Congo,
immatriculée au Registre du Commerce et du Crédit Mobilier du Greffe du Tribunal de Commerce de
Brazzaville sous le numéro RCCM 10 B 2401, représentée par Monsieur Pierre Narcisse LOUFOUA, son
Directeur Général, dûment habilité aux fins des présentes,

La société PETRO CONGO S.A, (ci-après dénommée « PETCO »), société anonyme de droit congolais
avec conseil d'administration au capital social de 50.000.000 FCFA, dont le siège social est sis 26 rue
Sikou Doume, Quartier Ndji-Ndji, boîte postale 1225, Pointe Noire, République du Congo, immatriculée au
Registre du Commerce et du Crédit Mobilier du Greffe du Tribunal de Commerce de Pointe Noire sous le
numéro RCCM 14 B 734, représentée par Monsieur Bienvenu Cliff MATONDO BALONGANA, son
Directeur Général, dûment habilité aux fins des présentes,

La société KONTINENT CONGO S.A, (ci-après dénommée « Kontinent »), société anonyme de droit
congolais avec conseil d'administration au capital de 100.000.000 FCFA, dont le siège social est sis 3
boulevard Denis SASSOU NGUESSO), boîte postale 964, Brazzaville, République du Congo, immatriculée
au Registre du Commerce et du Crédit Mobilier du Greffe du Tribunal de Commerce de Brazzaville sous
le numéro RCCM 14 B 4889, représentée par Monsieur Yaya MOUSSA, son Directeur Général, dûment
habilité aux fins des présentes,

Ci-après désignées collectivement « le Contracteur » ou individuellement une "Entité du Contracteur",
D'autre part,

Le Congo, SNPC, TEP Congo, Eni Congo, AOGC, PETCO et Kontinent étant ci-après dénommés
collectivement les « Parties » ou individuellement une « Partie ».

&
2 Lu 7
IL A PREALABLEMENT ETE EXPOSE QUE:

A.

TEP Congo exerce ses activités pétrolières au Congo dans le cadre d’une convention
d'établissement signée le 17 octobre 1968 entre la République et l'Entreprise de Recherche et
Activités Pétrolières (aux droits de laquelle sont venues successivement les sociétés Elf Aquitaine et
Total S.A.), telle qu'amendée par les avenants numéros un (1) à vingt (20), ainsi que par l'accord du
30 juin 1989 entre la République et les sociétés Elf Aquitaine et Elf Congo (la "Convention').

Par décret n° 96-130 du 21 juillet 1995, il a été octroyé à Elf Congo le permis d'exploitation dit
« Tchibeli-Litanzi-Loüssima » (le « Permis Tchibeli-Litanzi-Loussima ») ;

En application de l'avenant n° 8 à la Convention, le Congo, et TEP Congo ont négocié et arrêté les
modalités de leur coopération aux fins d'évaluation, de mise en développement et d'exploitation du
permis d'exploitation Tchibeli-Litanzi-Loussima issu de l'ancien permis de recherche dit « Pointe Noire
Grands Fonds » attribué à TEP Congo par décret n° 73-222 du 18 juillet 1973. Ces modalités ont été
reprises et complétées, dans le contrat de partage de production conclu en date du 22 juillet 1995
entre le Congo, TEP Congo et Eni Congo (le « Contrat de Partage de Production PEX ») ;

Constatant l'existence de réserves en hydrocarbures liquides pouvant encore faire l'objet d’une
exploitation économiquement rentable dans la Zone couverte par le Permis Tchibeli-Litanzi-Loussima,
TEP Congo et Eni Congo ont exprimé leur volonté de poursuivre la valorisation de ces réserves
jusqu'à leur terme ultime ;

TEP Congo et Eni Congo ont souhaité réaliser ce projet en établissant un partenariat à long terme
avec le Congo et la SNPC ;

Par décret n° du 2015, le Permis Tchibeli-Litanzi-Loussima a été
restitué au Congo et il a été octroyé à la SNPC (associée à TEP Congo, Eni Congo, AOGC, PETCO
et Kontinent), avec effet à la Date d'Effet (telle que définie ci-dessous), un nouveau permis
d'exploitation dit « Tchibeli-Litanzi Il » (le « Permis »), sur la zone de permis figurant dans ledit décret
(le « Décret d’Attribution ») ;

Dans un protocole d'accord en date du 2015 (le "Protocole d’Accord'), le Congo,
SNPC, TEP Congo, Eni Congo, AOGC, PETCO et Kontinent ont négocié et arrêté les modalités de
leur coopération dans le présent contrat de partage de production (le « Contrat ») aux fins de mise en
valeur des réserves en hydrocarbures liquides du Permis. L'avenant n° 20 à la Convention exclut le
Permis Tchibeli-Litanzi-Loussima de son champ d'application ;

Le Congo et les Entités du Contracteur souhaitent incorporer les principes du Protocole d'Accord
visés aux paragraphes ci-dessus dans le présent Contrat. La Convention ne s'applique pas dans le
cadre du présent Contrat ;

Par ailleurs, les Entités du Contracteur arrêteront entre elles un accord d'association établissant leurs
droits et obligations respectifs pour la réalisation des Travaux Pétroliers sur le Permis Tchibeli-Litanzi
Il (le "Contrat d’Association").

IL À ENSUITE ETE CONVENU CE QUI SUIT:

Article 1 - Définitions

Aux fins du présent Contrat, les termes suivants auront la signification fixée au présent article :

151

« Actualisation » désigne l'application de l'indice d'inflation du produit intérieur brut des États-
Unis d'Amérique, tel que publié par l'OCDE dans sa Revue Mensuelle, à la page “National
Accounts”, sous les références : “National Income and Product — États-Unis — Implicit Price
Level. La valeur de l'indice était de 100 en 2010 et de 107,3 au 4ème Trimestre 2014. En cas
d’impossibilité d'utiliser ladite référence, les Parties se concerteront pour convenir d'une nouvelle

à #4

s
référence.

1.2 « Année Civile » désigne la période de douze (12) mois consécutifs commençant le 1°’ janvier
et se terminant le 31 décembre de chaque année.

1.3 « Baril » ou « bbl » désigne l'unité égale à quarante-deux (42) gallons américains (un (1) gallon
US. étant égal à 3,78541 litres) mesurés à la température de quinze (15) degrés Celsius.

14 « Bonus » désigne le bonus fixé d’un commun accord entre les Parties dans le cadre du
Protocole d'Accord.

15 « Budget » désigne l'estimation prévisionnelle des coûts d'un Programme de Travaux.

1.6 « Cession » a la signification qui lui est donnée à l'article 17.1.

17 « Code des Hydrocarbures » est le code promulgué par la loi n°24-94 du 23 août 1994.

1.8 « Comité d’Evaluation » a la signification qui lui est donnée à l’article 4.10 du Contrat.

19 « Comité de Gestion » désigne l'organe visé à l'article 4 du présent Contrat.

1.10 «Comité de Gestion Extraordinaire » désigne le comité de gestion statuant sur la fin du

Permis Tchibeli-Litanzi-Loussima et l'attribution du Permis.

1.11 «Condensats» désigne les Hydrocarbures Liquides à la pression atmosphérique et
température ambiante extraits ou récupérés des Hydrocarbures Gazeux, commercialement
exploitables, résultant de la séparation par l'utilisation de séparateurs mécaniques
conventionnels normalement en service dans l'industrie du pétrole, à l'exclusion du Gaz de
Pétrole Liquéfiés.

1.12 « Contracteur » désigne l'ensemble constitué par la SNPC, TEP Congo, Eni Congo, AOGC,
PETCO, Kontinent et toute autre entité à laquelle la SNPC, TEP Congo, Eni Congo, AOGC,
PETCO ou Kontinent pourrait céder un intérêt dans les droits et obligations du présent Contrat.

113 « Contrat » désigne le présent contrat de partage de production et ses annexes ainsi que toute
modification qui pourrait y être apportée.

1.14 « Contrat d’Association » a la signification qui lui est donnée au paragraphe | du préambule.

1.15 « Contrat de Partage de Production PEX» a la signification qui lui est donnée au paragraphe
C du préambule.

1.16 « Convention » a la signification qui lui est donnée au paragraphe A du préambule.

117 « Cost Oil » désigne la part de la Production Nette affectée au remboursement des Coûts

Pétroliers telle que définie à l'article 7.2 du Contrat

1.18 « Cost Oil Garanti » désigne le niveau de récupération des Coûts Pétroliers tel que défini à
l'article 7.2.c) du Contrat.

1.19 « Cost Stop » désigne le niveau maximal de récupération des Coûts Pétroliers tel que défini à
l'article 7.2.a) du Contrat.

1.20 «Coûts Pétroliers » désigne toutes les dépenses et les provisions liées aux Travaux
Pétroliers. Les Coûts Pétroliers comprennent les dépenses effectivement encourues par le
Contracteur ainsi que les provisions constituées du fait des Travaux Pétroliers, calculées
conformément à la Procédure Comptable et récupérés conformément à l’article 7.

1.21 « Date d'Effet » désigne la date de prise d'effet du Contrat telle que définie à l’article 18.1 du
Contrat.

1.22 « Date d'Entrée en Vigueur » désigne la date d'entrée en vigueur du Contrat telle que définie à
l'article 18.1 du présent Contrat.

se
D k : WA
/ LA
1.23 « Décret d’Attribution » a la signification qui lui est attribuée au paragraphe F du Préambule.
Une copie du Décret d'Attribution figure à l'annexe 2 du Contrat.

1.24 « Deuxième Période » désigne la période qui débute à partir de la fin de la Première Période et
durera pour une période d'accélération de cinq (5) ans.

1.25 «Dollar » désigne la monnaie ayant cours légal aux Etats-Unis d'Amérique.

1.26 « Excess Oil» désigne la part de la Production Nette telle que définie à l’article 7.2 b) du
Contrat.

AA « Entité du Contracteur » désigne individuellement une Partie au Contrat, autre que le Congo,

qui est également partie au Contrat d'Association.

1.28 «Gaz de Pétrole Liquéfiés ou GPL » désigne le mélange d'hydrocarbures ayant des
molécules de 3 atomes de carbone (propane et propylène) où 4 atomes de carbone (butane et
butène), gazeux à température ambiante et pression atmosphérique mais liquéfiable à
température ambiante avec une compression modérée (2 à 8 atmosphères).

1.29 «Hydrocarbures » désigne les Hydrocarbures Liquides et les Hydrocarbures Gazeux
découverts et/ou produits sur le Permis.

1.30 « Hydrocarbures Gazeux » désigne le gaz naturel, associé ou non-associé aux Hydrocarbures
Liquides, comprenant principalement du méthane et de l’éthane, qui, à 15°C et à la pression
atmosphérique (conditions standard), sont à l'état gazeux et qui sont découverts et/ou produits
sur le Permis.

1.31 «Hydrocarbures Liquides » désigne les Hydrocarbures découverts et/ou produits sur le
Permis y compris les Condensats et le GPL, à l'exception des Hydrocarbures Gazeux.

1.32 « Opérateur » a la signification qui lui est donnée à l’article 3.2 du Contrat.

1.33 « Parties » désigne les parties au Contrat.

1.34 « Permis » a la signification qui lui est attribuée au paragraphe F du préambule et désignera
également la zone géographique couverte par le Permis telle que définie dans le Décret
d'Attribution.

1.35 « Permis Tchibeli-Litanzi-Loussima » a la signification qui lui est attribuée au paragraphe B
du préambule.

1.36 « PID » désigne la Provision pour Investissements Diversifiés telle que mentionnée à l'article 10
du Contrat.

1:37 « Première Période » désigne la période qui débute à compter du 1°” janvier 2015 et allant

jusqu’au mois calendaire au cours duquel la Production Nette cumulée depuis le 1° janvier 2015
atteint deux millions de Barils.

1.38 « Prix Fixé » désigne le prix de chaque Qualité d'Hydrocarbures Liquides, tel que défini à
l'article 9.1 du Contrat.

1.39 « Prix Haut » désigne le Prix Haut Première Période, Prix Haut Deuxième Période ou Prix Haut
Troisième Période selon le cas.

1.40 « Prix Haut Première Période » désigne la valeur de quarante (40) Dollars par Baril, applicable
pendant la Première Période, déterminée au 1% janvier 2015 et actualisée sur une base
trimestrielle par application de l’Actualisation définie à l'article 1.1 ci-dessus.

1.41 « Prix Haut Deuxième Période » désigne la valeur de quatre-vingt-dix (90) Dollars par Baril,
applicable à partir du premier jour de la Deuxième Période, déterminée au 1° janvier 2015 et
actualisé sur une base trimestrielle par application de l'Actualisation définie à l’article 1.1 ci-
dessus.

Sn & 8 7 n
“)
1.42 «Prix Haut Troisième Période » désigne la valeur de quarante (40) Dollars par Baril
applicable pendant la Troisième Période , déterminée au 1° janvier 2015 et actualisée sur une
base trimestrielle par application de l’Actualisation définie à l’article 1.1 ci-dessus.

1.43 « Procédure Comptable » désigne la procédure comptable qui, après signature, fait partie
intégrante du présent Contrat dont elle constitue l'Annexe I.

1.44 «Production Nette» désigne la production totale d'Hydrocarbures Liquides du Permis
diminuée de toutes eaux et de tous sédiments produits, de toutes quantités d'Hydrocarbures
réinjectées dans le gisement utilisées ou perdues au cours des Travaux Pétroliers.

1.45 « Profit Oil » désigne la part de la Production Nette définie à l’article 8.2 du Contrat.

1.46 « Programme de Travaux » désigne le programme de Travaux Pétroliers devant être effectué
durant une période déterminée, approuvé par le Comité de Gestion dans les conditions
stipulées au Contrat.

1.47 « Project Procurement Plan » a la signification qui lui est donnée à l’article 3.9 du Contrat.

1.48 « Protocole d’Accord » a la signification qui lui est donnée au paragraphe G du préambule

1.49 « Provisions pour Abandon » désigne les provisions annuelles constituées par le Contracteur
conformément à l’article 5.5 du Contrat afin de financer les coûts afférents aux Travaux pour
Abandon.

1.50 « Qualité d’Hydrocarbures Liquides » désigne une quelconque qualité d'Hydrocarbures

Liquides, livrées FOB à un Prix Fixé, conformément aux dispositions de l'article 9 du présent
Contrat, à partir de l’un des terminaux de chargement au Congo.

1.51 « Redevance Minière» désigne la redevance minière proportionnelle prélevée sur la Production
Nette dans les conditions prévues à l'article 11.1 du présent Contrat.

1.52 « Société Affiliée » désigne toute société ou entité juridique qui contrôle ou qui est contrôlée
par l'une des Parties au Contrat, ou qui est contrôlée par une société ou une entité qui contrôle
une Partie au Contrat, étant entendu que le terme « Contrôle» signifie, pour les besoins de la
présente définition, la propriété directe ou indirecte par une société ou toute autre entité
juridique de plus de cinquante pourcent (50 %) des parts sociales ou actions donnant lieu à la
majorité des droits de vote en assemblée générale ordinaire dans une société ou autre entité
juridique.

1.53 « Super Profit Oil » désigne la part de là Production Nette définie à l’article 8.1 du Contrat.

1.54 « Tiers » désigne toute entité autre qu'une entité constituant le Contracteur ou une Société
Affiliée. è

1:55 « Travaux pour Abandon » désigne les Travaux Pétroliers nécessaires au démantèlement et à
la remise en état des sites d'exploitation situés sur le Permis tels que programmés par le Comité
de Gestion.

1.56 « Travaux de Développement » désigne les Travaux Pétroliers liés au Permis relatifs à l'étude,

la préparation et la réalisation des opérations telles que les études sismiques, les forages,
l'installation des équipements de puits et des essais de production, la construction et
l'installation des plates-formes, ainsi que toutes autres opérations connexes, et toutes autres
opérations réalisées en vue de l'évaluation des gisements et de leurs extensions, de la
production, du transport, du traitement, du stockage et de l'expédition des Hydrocarbures aux
terminaux de chargement.

1.57 «Travaux d'Exploitation » désigne les Travaux Pétroliers relatifs au Permis et liés à
l'exploitation et à l'entretien des installations de production, de traitement, de stockage, de

transport et d'expédition des Hydrocarbures. ét
L & un mA
8 © «
1.58

1.59

1.60

« Travaux Pétroliers » désigne toutes activités conduites pour permettre la mise en œuvre du
Contrat sur le Permis, notamment les études, les préparations et les réalisations des opérations,
les activités juridiques, fiscales, comptables et financières. Les Travaux Pétroliers se
répartissent entre les Travaux de Développement, les Travaux d'Exploitation et les Travaux pour
Abandon.

« Trimestre » désigne la période de trois (3) mois consécutifs commençant le premier jour de
janvier, d'avril, de juillet et d'octobre de toute Année Civile.

Troisième Période » désigne la période qui débute à partir de la fin de la Deuxième Période et
durera jusqu'à la date d'expiration du Permis Tchibeli-Litanzi il.

Article 2 - Objet du Contrat

Le Contrat a pour objet de définir les modalités selon lesquelles le Contracteur réalisera les Travaux
Pétroliers sur le Permis et selon lesquelles les Parties se partageront la production d'Hydrocarbures en
découlant.

Article 3 - Champ d'application du Contrat - Opérateur

3.1

32

3.3

3.4

Le Contrat est un contrat de partage de production sur le Permis régi par les dispositions du
Code des Hydrocarbures.

Les Travaux Pétroliers seront réalisés au nom et pour le compte du Contracteur par une des
Entités du Contracteur dénommée l'« Opérateur ». L'Opérateur est désigné et choisi par les
Entités du Contracteur dans le cadre du Contrat d'Association. A la Date d’Effet du Contrat, TEP
Congo est l'Opérateur désigné par le Contracteur pour le Permis.

Pour le compte du Contracteur, l'Opérateur aura notamment pour tâche de :

(a) Préparer et soumettre au Comité de Gestion les projets de Programmes de Travaux
annuels, les Budgets correspondants et leurs modifications éventuelles :

(b) Diriger, dans les limites des Programmes de Travaux et Budgets approuvés, l'exécution
des Travaux Pétroliers ;

(c) Préparer les Programmes de Travaux de Développement, de Travaux d'Exploitation et de
Travaux pour Abandon relatifs aux gisements découverts sur le Permis ;

(d) Sous réserve de l'application des dispositions de l'article 3.6 ci-après, négocier et
conclure avec tous Tiers les contrats relatifs à l'exécution des Travaux Pétroliers ;

(e) Tenir la comptabilité des Travaux Pétroliers, préparer et soumettre annuellement au
Congo les comptes, conformément aux dispositions de la Procédure Comptable :

(f) Conduire les Travaux Pétroliers de la manière la plus appropriée et d'une façon générale,
mettre en œuvre tous les moyens appropriés en respectant les règles de l'art en usage
dans l’industrie pétrolière internationale, en vue de :

() l'exécution des Programmes de Travaux dans les meilleures conditions
techniques et économiques ; et

(ii) l'optimisation de la production dans le respect d'une bonne conservation des
gisements exploités.

Dans l'exécution des Travaux Pétroliers, l'Opérateur doit, pour le compte du Contracteur :

(a) Conduire avec diligence toutes les opérations conformément aux pratiques généralement
suivies dans l'industrie pétrolière, se conformer aux règles de l’art en matière de champs
pétrolifères et de génie civil et accomplir ces opérations d'une manière efficace et
économique. Tous les Travaux Pétroliers seront exécutés conformément aux termes du

Contrat.
4

S, | k 6 21
(b) Fournir le personnel nécessaire à la réalisation des Travaux Pétroliers en tenant compte
des dispositions de l’article 14 du Contrat.

(c) Permettre à un nombre raisonnable de représentants du Congo d'avoir un accès
périodique, aux frais du Contracteur, et dans des limites raisonnables, aux lieux où se
déroulent les Travaux Pétroliers, avec le droit d'observer tout ou partie des opérations qui
y sont conduites. Le Congo peut, par l'intermédiaire de ses représentants ou employés
dûment autorisés, examiner tout ou partie des données et interprétations de l'Opérateur
se rapportant aux Travaux Pétroliers, y compris, sans que cette énumération ne soit
limitative, carottes: échantillons de toute nature, analyses, données magnétiques,
diagrammes, cartes, tables et levés.

(d) Mettre en place et maintenir en vigueur, directement ou par le biais des sociétés captives,
toutes les couvertures d'assurances de types et montants conformes aux usages
généralement acceptés dans l'industrie pétrolière et à la réglementation en vigueur au
Congo.

(e) Payer ponctuellement tous les frais et dépenses encourus au titre des Travaux Pétroliers.

(f) Maintenir au Congo une copie de toutes les données décrites au paragraphe 3.4 c) ci-
dessus, exception faite de tels documents ou matériaux qui nécessitent des conditions de
rangement ou de conservation spéciales, qui doivent être maintenus dans un lieu choisi
par les Parties, sous la responsabilité de l'Opérateur, et auxquels le Congo a accès de

droit.
(g) Sur demande du Congo, lui fournir une copie des données décrites au paragraphe 3.4 c)
ci-dessus.
3.5 Le Contracteur devra exécuter chaque Programme de Travaux dans les limites du Budget

correspondant et ne pourra entreprendre aucune opération qui ne serait pas prévue dans un
Programme de Travaux approuvé, ni engager de dépenses qui excéderaient les montants
inscrits au Budget, sous réserve de ce qui suit :

(a) Si cela s'avère nécessaire pour l'exécution d'un Programme de Travaux approuvé, le
Contracteur est autorisé à faire des dépenses excédant le Budget adopté, dans la limite
de dix pourcent (10 %) du Budget. L'Opérateur devra rendre compte de cet excédent de
dépenses au Comité de Gestion suivant.

(b) Au cours de chaque Année Civile, le Contracteur est aussi autorisé à effectuer, dans le
cadre des Travaux Pétroliers, des dépenses imprévues non incluses dans un Programme
de Travaux (mais qui y sont liées) et non inscrites dans un Budget, dans la limite
cependant d'un total de deux millions (2.000.000) de Dollars ou leur contre-valeur dans
une autre monnaie. Toutefois, ces dépenses ne doivent pas être faites pour atteindre des
objectifs jusqu'alors refusés par le Comité de Gestion et l'Opérateur devra présenter dans
les plus brefs délais un rapport relatif à ces dépenses au Comité de Gestion.

Lorsque ces dépenses auront été approuvées par le Comité de Gestion, le montant
autorisé sera à nouveau porté à deux millions (2.000.000) de Dollars ou leur contre-valeur
dans toute autre monnaie, le Contracteur ayant en permanence le pouvoir de dépenser ce
montant aux conditions fixées ci-dessus.

(c) En cas d'urgence dans le cadre des Travaux Pétroliers, l'Opérateur pourra engager les
dépenses immédiates qu'il jugera nécessaires pour la protection des vies humaines, des
biens et de l'environnement, et l'Opérateur devra faire part au Comité de Gestion des
circonstances de ce cas d'urgence et de ces dépenses.

3.6 Sauf décision contraire du Comité de Gestion, le Contracteur devra faire des appels d'offres pour
les matériels et services dont le coût est estimé supérieur à un million cinq cent mille (1.500.000)

, | - 4% at
3.7

3.8

3.9

Dollars pour les Travaux Pétroliers. Les Entités du Contracteur pourront soumissionner dans le
cadre de ces appels d'offres à partir de leurs moyens propres ou de ceux de leurs Sociétés
Affiliées. La procédure ci-dessus ne s'appliquera pas pour les études géologiques et
géophysiques, le traitement et l'interprétation des données sismiques, les simulations et études
de gisements, l'analyse des puits, corrélation et interprétation, l'analyse des roches-mères,
l'analyse pétrophysique et géochimique, la supervision et l'ingénierie des Travaux Pétroliers, les
études nécessaires à la préparation des Travaux pour Abandon et la réalisation de ces travaux,
l'acquisition de logiciels et les travaux nécessitant l'accès à des informations confidentielles
lorsque les Entités du Contracteur auront la possibilité de fournir les prestations à partir de ses
moyens ou de ceux de ses Sociétés Affiliées.

Les montants définis aux articles 3.5 et 3.6 ci-dessus, valables pour l'année 2015, seront
actualisés chaque année en application de l'indice défini à l’article 1.1 du Contrat.

Le Contracteur exerce ses fonctions en industriel diligent. Sa responsabilité ne saurait être
recherchée que pour les pertes et les dommages résultant d'une faute lourde de sa part, telle
qu'appréciée au regard des pratiques et usages internationaux de l'industrie pétrolière et dans le
respect de la réglementation congolaise applicable.

Avant d'entreprendre des Travaux de Développement liés à un nouveau projet, le Contracteur
soumettra au Comité de Gestion un plan d'attribution des contrats (le « Project Procurement
Plan ») découlant du Programme de Travaux. Le Project Procurement Plan déterminera pour
chaque contrat :

5 l'étendue des travaux où des services ou matériels devra être fournie ;
- les coûts estimés ;
- la stratégie contractuelle.

Le Project Procurement Plan devra tenir compte des dispositions de l'article 15.

Article 4 - Comité de Gestion

41

4.2

4.3

Aussitôt que possible après la Date d’Entrée en Vigueur du Contrat, il sera constitué, un Comité
de Gestion composé d'un représentant de l'Opérateur pour le compte du Contracteur et d'un
représentant du Congo. Le Congo et l'Opérateur nommeront chacun un représentant et un
suppléant. Le suppléant nommé par une Partie agira seulement au cas où le représentant
désigné ne serait pas disponible. Chaque Partie aura le droit de remplacer à tout moment son
représentant ou son suppléant en avisant par écrit l'autre Partie de ce remplacement avant la
tenue de la prochaine réunion du Comité. Le Congo et le Contracteur pourront faire participer au
Comité de Gestion un nombre raisonnable.d'experts internes sur tout sujet technique qui pourrait
être discuté au cours des réunions du Comité de Gestion en tenant compte des dispositions de
l'article 4.9.

Le Comité de Gestion examine toutes les questions inscrites à son ordre du jour concernant
l'orientation, la programmation et le contrôle de la réalisation des Travaux Pétroliers. Il examine
notamment les Programmes de Travaux et les Budgets qui feront l’objet d'une approbation. Il
contrôlera l'exécution desdits Programmes de Travaux et Budget.

Pour l'exécution de ces Programmes de Travaux et Budgets approuvés, l'Opérateur, pour le
compte du Contracteur, prend toutes les décisions nécessaires pour la réalisation des Travaux
Pétroliers conformément aux termes du présent Contrat.

Les décisions du Comité de Gestion sont prises en application des règles suivantes :

(a) Pour les Travaux de Développement, les Travaux d'Exploitation et les Travaux pour
Abandon, l'Opérateur présentera, pour le compte du Contracteur, au Comité de Gestion,
les orientations, les Programmes de Travaux et les Budgets qu'il propose pour
approbation. Les décisions du Comité de Gestion sur ces propositions sont prises à

à " su LA

f
it
44

4.5

4.6

47

4.8

49

l'unanimité.

Au cas où une question ne pourrait pas recueillir l'unanimité à une réunion du Comité de
Gestion, l'examen de la question sera reporté à une deuxième réunion du Comité de
Gestion qui se tiendra, sur convocation de l'Opérateur, dix (10) jours au moins après la
date de la première réunion. Pendant ce délai, le Congo et le Contracteur se concerteront
et l'Opérateur fournira toutes informations et explications qui lui seront demandées par le
Congo. Il est entendu que si au cours de cette deuxième réunion le Congo et le
Contracteur ne parviennent pas à un accord sur la décision à prendre, la décision
appartiendra au Contracteur tant que les Entités du Contracteur n'auront pas récupéré
l'intégralité des Coûts Pétroliers liés aux Travaux de Développement.

(b) Pour la détermination des provisions liées aux Travaux pour Abandon, les décisions du
Comité de Gestion sont prises à l'unanimité.

(c) Les décisions du Comité de Gestion ne devront pas être susceptibles de porter atteinte
aux droits et obligations résultant, pour le Contracteur, du Contrat ou du Permis.

Le Comité de Gestion se réunit chaque fois que l'Opérateur le demande, sur convocation
adressée quinze (15) jours à l'avance. La convocation contient l'ordre du jour proposé, la date,
l'heure et le lieu de la réunion. Les réunions du Comité de Gestion se tiendront en République
du Congo ou en tout autre lieu décidé à l'unanimité entre les représentants du Congo et du
Contracteur. L'Opérateur fait parvenir au Congo les éléments d'information nécessaires à la
prise des décisions figurant à l’ordre du jour au moins huit (8) jours avant la réunion.

Le Congo peut à tout moment demander que l'Opérateur convoque une réunion pour délibérer
sur des questions déterminées qui font alors partie de l'ordre du jour de ladite réunion. Le
Comité de Gestion doit se réunir au moins deux fois au cours de chaque Année Civile pour
discuter et approuver le Programme de Travaux et le Budget, et pour entendre le rapport de
l'Opérateur sur l'exécution du Budget afférent à l'Année Civile précédente. Le Comité de Gestion
ne peut statuer sur une question qui ne figure pas à l'ordre du jour de la réunion, sauf décision
contraire unanime des représentants du Congo et du Contracteur.

Les séances du Comité de Gestion sont présidées par le représentant du Congo. L'Opérateur en
assure le secrétariat.

L'Opérateur prépare un procès-verbal écrit de chaque séance et en envoie copie au Congo dans
les quinze (15) jours de la date de la réunion, pour approbation ou remarques dans les trente
(80) jours à compter de la date de réception. Sans réponse du Congo dans ledit délai de trente
(30) jours, le procès-verbal sera considéré comme approuvé par le Congo. En outre, l'Opérateur
établit et soumet à la signature du représentant du Congo et du Contracteur, avant la fin de
chaque séance du Comité de Gestion, une liste des questions ayant fait l'objet d'un vote et un
résumé des décisions adoptées à l’occasion de chaque vote.

Toute question peut être soumise à la décision du Comité de Gestion sans que soit tenue une
séance formelle, à la condition que cette question soit transmise par écrit par l'Opérateur au
Congo. Dans le cas d'une telle soumission, le Congo doit, dans les dix (10) jours suivant
réception, communiquer son vote par écrit à l'Opérateur, à moins que la question soumise au
vote ne requière une décision dans un délai plus bref stipulé par l'Opérateur qui, à moins de
conditions d'urgence nécessitant une réponse plus rapide, ne peut être inférieur à quarante-huit
(48) heures. En l'absence de réponse du Congo dans le délai imparti, la proposition de
l'Opérateur sera considérée comme adoptée comme si une réunion avait été tenue. Toute
question qui reçoit le vote affirmatif aux conditions prévues à l’article 4.3 ci-dessus sera réputée
avoir été adoptée comme si une réunion avait été tenue.

Le Comité de Gestion peut décider d'entendre toute personne dont l'audition est demandée par
le Congo ou le Contracteur. En outre, le Congo ou le Contracteur peut, à ses frais, se faire

| &
à nu um DT
AL
4.10

assister aux réunions du Comité de Gestion par des experts de son choix, à condition d'obtenir
un engagement de confidentialité desdits experts, étant entendu que les experts assistant le
Congo ne devront présenter aucun lien avec des sociétés pétrolières concurrentes des Entités
du Contracteur.

Il'est institué un comité chargé de l'évaluation des Provisions pour Abandon rattaché au Comité
de Gestion (ci-après désigné le « Comité d’Evaluation ») et chargé d'examiner les questions
suivantes pour recommandation au Comité de Gestion :

1. Programmes des Travaux pour Abandon et estimation de leurs coûts ;
2 Calcul dès Provisions pour Abandon conformément aux dispositions de l'article 5.5 ;

3. Calcul du montant correspondant aux intérêts générés mensuellement par les Provisions
pour Abandon ;

4. Recommandation d'affectation desdites provisions.

Le Comité d'Evaluation des Provisions pour Abandon est composé de représentants (un titulaire
et un suppléant) du Contracteur et du Congo.

Ce Comité d'Evaluation se réunira selon une périodicité qui sera déterminée d'un commun
accord avec un minimum d'une (1) réunion par an.

Le secrétariat du Comité d’Evaluation est assuré par un représentant de l'Opérateur, chargé
également de rédiger un compte rendu écrit de chaque réunion qui sera envoyé à tous les
participants pour approbation. L'absence de réponse dans le délai de dix (10) jours ouvrés
suivant la transmission dudit compte rendu sera réputé valoir approbation de son contenu.

Les coûts du Contracteur relatifs à la participation de ses représentants et au fonctionnement du
Comité d'Evaluation des Provisions pour Abandon seront supportés par le Contracteur et
constitueront un Coût Pétrolier.

Article 5 - Programmes de Travaux et Budget

5.1

5.2

5.3

5.4

Pour le compte du Contracteur, l'Opérateur soumettra au Congo, dans un délai de quatre-vingt-
dix (90) jours à compter de la Date d'Entrée en Vigueur, le premier Programme de Travaux qu'il
se propose de réaliser au cours de l'Année Civile en cours, ainsi que le projet de Budget
correspondant.

Par la suite, au plus tard le quinze {15) novembre de chaque Année Civile, l'Opérateur
soumettra au Congo le Programme de Travaux qu'il se propose de réaliser au cours de l'Année
Civile suivante ainsi que le projet de Budget correspondant. Au moment de la soumission du
Programme de Travaux et du Budget de chaque Année Civile, l'Opérateur présente sous forme
moins détaillée un Programme de Travaux et un Budget provisionnels pour les deux (2) Années
Civiles suivantes.

Au plus tard le quinze (15) décembre de chaque Année Civile, le Comité de Gestion adopte le
Programme de Travaux et le Budget relatifs à l'Année Civile suivante. Au moment où il adopte
un Programme de Travaux et un Budget, le Comité de Gestion examinera, à titre préliminaire et
indicatif, et sans l'adopter, le Programme de Travaux et le Budget pour les deux (2) Années
Civiles suivantes. Dès que possible après l'adoption d'un Programme de Travaux et d'un
Budget, l'Opérateur en adresse une copie au Congo.

Chaque Budget contient une estimation détaillée, par Trimestre, du coût des Travaux Pétroliers
prévus dans le Programme de Travaux correspondant au Trimestre en question
Chaque Programme de Travaux et chaque Budget sont susceptibles d'être révisés et modifiés
par le Comité de Gestion à tout moment dans l'année.

Dans les quatre-vingt-dix (90) jours suivant la fin d'une Année Civile ou, en cas de fin du Contrat

à 12 K mm AA

&-

we
5.5

5.6

5.7

dans les trois (3) mois de cette expiration, l'Opérateur doit, pour le compte du Contracteur,
rendre compte au Congo de la façon dont a été exécuté le Budget afférent à l'Année Civile
écoulée.

Les Provisions pour Abandon constituées jusqu'à la Date d'Effet par TEP Congo et Eni Congo
conformément au Contrat de Partage de Production PEX afin de couvrir les coûts afférents à
l'abandon et au démantèlement des installations situées dans la zone couverte par le Permis
Tchibeli-Litanzi-Loussima seront reportées dans la comptabilité du Permis. Les modalités de
gestion de ces Provisions pour Abandon seront fixées d'accord parties.

La valeur des Provisions pour Abandon constituées jusqu’au 31 décembre 2014 est de onze
millions cent mille (11.100.000) Dollars (y compris intérêts). La valeur définitive des Provisions
pour Abandon constituées à la Date d'Effet sera arrêtée à l'occasion du Comité de Gestion
Extraordinaire d'ouverture du Permis.

Toutes les Provisions pour Abandon constituées après la Date d'Effet seront placées sur un
compte séquestre. Les modalités de constitution de ces Provisions pour Abandon après la Date
d'Effet et les modalités de gestion du compte séquestre seront fixées d’accord Parties.

Après la Date d'Effet, conformément aux modalités de constitution des Provisions pour Abandon
qui auront été fixées entre les Parties, l'Opérateur, au plus tard le quinze (15) novembre de
chaque Année Civile, soumettra au Comité d'Evaluation l’ensemble des informations
nécessaires au Comité d’Evaluation pour le calcul des Provisions pour Abandon.

Les registres et livres comptables du Contracteur se rapportant aux Travaux Pétroliers sont
soumis au Congo ou à ses représentants pour vérification et inspection périodique.

Si le Congo désire exercer ce droit de vérification, il préviendra le Contracteur par écrit. Cette
vérification aura lieu dans un délai de quarante-cinq (45) jours suivant la notification et sera
menée, soit en faisant appel au personnel de l'administration congolaise, soit en faisant appel à
un cabinet indépendant internationalement reconnu, désigné par lui et agréé par le Contracteur.
Le refus d'agrément de la part du Contracteur devra être motivé.

Pour une Année Civile donnée, le Congo dispose d'un délai de quinze (15) mois à compter de la
date de dépôt, auprès du Congo, des comptes définitifs pour l'Année Civile en vérification pour
effectuer en une seule fois ces examens et vérifications.

Le Congo peut exercer son droit de vérification pour plusieurs exercices antérieurs jusqu'à un
maximum de deux (2) Années Civiles à partir de la date de dépôt des comptes définitifs auprès
du Congo

A l'occasion de ces vérifications, le Congo s'efforcera de procéder aux vérifications de façon à
gêner le moins possible le Contracteur.

Lorsque le Congo exerce ce droit d'audit, les Budgets relatifs à cet exercice particulier sont
utilisés pour la réalisation de ces contrôles.

Les frais afférents à cette vérification seront pris en charge par le Contracteur dans la limite d'un
montant annuel de cent mille (100.000) Dollars et constitueront des Coûts Pétroliers. Ce
montant est actualisé chaque année par application de l’Actualisation.

Lorsque la vérification n'est pas réalisée par le personnel de l'administration congolaise, le
cabinet indépendant agréé par le Congo et le Contracteur exerce sa mission dans le respect
des termes de référence établis par le Congo pour l'examen de l'application des règles définies
dans la Procédure Comptable pour la détermination des Coûts Pétroliers et de leur
récupération. Lesdits termes de référence sont communiqués au Contracteur avant l'intervention
dudit cabinet. Le rapport final de cette vérification est communiqué dans les meilleurs délais au
Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur qui sont notamment chargées de fournir leur 4

S 13 Won LAN

re
assistance au Contracteur ne sont pas soumis à la vérification susvisée mais ils pourront être
audités conformément aux dispositions de l’article 22 de la Procédure Comptable.

Pour toutes contradictions, erreurs où anomalies relevées lors des inspections et vérifications, le
Congo pourra présenter ses objections au Contracteur par écrit et de manière raisonnablement
détaillée, dans les quatre-vingt-dix (90) jours suivant la fin de ces examens et vérifications.

Les dépenses imputées aux Coûts Pétroliers et les calculs relatifs au partage de la Production
Nette durant ladite Année Civile sont considérés comme définitivement approuvés lorsque le
Congo n'aura pas opposé d'objection dans les délais visés ci-dessus.

Toute objection, contestation ou réclamation fondée, soulevée par le Congo fait l'objet d'une
concertation avec l'Opérateur. L'Opérateur rectifiera les comptes dans les plus brefs délais en
fonction des accords qui seront intervenus, ceci en application de la réglementation en vigueur
au Congo. Les différends qui pourraient subsister seront portés à la connaissance du Comité de
Gestion avant d'être éventuellement soumis à l'arbitrage conformément aux dispositions de
l'article 21 du présent Contrat.

5.8 Les registres et livres de comptes retraçant les Travaux Pétroliers sont tenus par l'Opérateur en
langue française et libellés en Dollars. Les registres seront utilisés pour déterminer la quote-part
des Coûts Pétroliers et de la production revenant à chacune des Entités du Contracteur aux fins
du calcul par l'Opérateur des quantités d'Hydrocarbures leur revenant au titre des articles 7 et 8
du présent Contrat.

Il est entendu qu'à l'occasion de la conversion de devises et de toutes autres opérations de
changes relatives aux Travaux Pétroliers, le Contracteur ne réalise ni gain, ni perte qui ne soit
porté aux comptes des Coûts Pétroliers.

Les modalités relatives à ces opérations seront précisées dans la Procédure Comptable.

Article 6 —- Découverte d’Hydrocarbures Gazeux

6.1 En cas de découverte d'Hydrocarbures Gazeux, le Congo et le Contracteur se concerteront
dans les meilleurs délais pour examiner une exploitation commerciale de cette découverte et, si
elle est possible, envisager les aménagements qui devront être apportés au Contrat.

6.2 Lors d'une découverte, le Contracteur pourra utiliser les Hydrocarbures Gazeux, associés où
non, pour les besoins des Travaux Pétroliers, et procéder à toute opération de réinjection
d'Hydrocarbures Gazeux visant à améliorer la récupération des Hydrocarbures Liquides.

Les quantités d'Hydrocarbures Gazeux ainsi utilisées ne seront soumises à aucun droit, impôt
ou taxe de quelque nature que ce soit. Sous réserve de la réglementation en vigueur et
particulièrement les dispositions relatives au «zéro torchage », tout Hydrocarbure Gazeux
associé produit et non utilisé directement pour les Travaux Pétroliers ou non valorisable pourra
exceptionnellement être brulé à la torche ou mis à la disposition du Congo.

Article 7 - Remboursement des Coûts Pétroliers
TA Le Contracteur assurera le financement de l'intégralité des Coûts Pétroliers.

72 A l'effet du remboursement des Coûts Pétroliers, y compris les Provisions pour Abandon, les
dépenses liées aux Travaux pour Abandon et la PID et hormis les Bonus, chaque Entité du
Contracteur a le droit de récupérer sa part des Coûts Pétroliers ici considérés, calculés en
fonction du pourcentage d'intérêt qu'elle détient dans le Permis, en prélevant chaque Année
Civile une part de la Production Nette du Permis qui est ci-après désignée « Cost Oil ».

S Es
14 y BA g- nu
73

7.4

7.5

a) Cost Stop

Le Cost Stop est égal au produit de la Production Nette, exprimée en Barils, par le moins élevé
entre le Prix Fixé et le Prix Haut, multipliée par cinquante pourcent (50 %).

b) Excess Oil

Si, au cours d'une Année Civile, le montant cumulé des Coûts Pétroliers à récupérer est
inférieur au Cost Stop, le Cost Oil correspondra à la part de la Production Nette qui, valorisée
au Prix Fixé, permet le’remboursement des Coûts Pétroliers à récupérer. Dans ce cas, l'écart
entre le Cost Oil et la part de la Production Nette qui, valorisée au Prix Fixé, correspond au Cost
Stop est l'« Excess Oil ». Il est partagé à raison de cinquante pour cent (50 %) pour le Congo
et cinquante pour cent (50 %) pour le Contracteur.

c) Cost Oil Garanti

Le Cost Oil Garanti est égal à trente-sept virgule cinq pourcent (37,5 %) de la Production Nette
valorisée au Prix Fixé.

Si, dans une Année Civile, le montant cumulé des Coûts Pétroliers à récupérer est supérieur au
Cost Stop :

(A) Si ce montant cumulé des Coûts Pétroliers à récupérer est inférieur ou égal au Cost
Oil Garanti, le Cost Oil correspondra à la part de la Production Nette qui, valorisée au
Prix Fixé, permet le remboursement du montant cumulé des Coûts Pétroliers à
récupérer. La différence entre les trente-sept virgule cinq pourcent (37,5 %) de la
Production Nette et le Cost Oil ne constitue pas de l'Excess Oil.

(B) Si ce montant cumulé des Coûts Pétroliers à récupérer est supérieur au Cost Oil
Garanti, le Cost Oil sera égal à la part de la Production Nette qui, valorisée au Prix
Fixé, est égale au plus élevé entre le Cost Oil Garanti et le Cost Stop. Les Coûts
Pétroliers non récupérés seront reportés sur l'Année Civile suivante jusqu'à la date de
récupération totale ou jusqu'à la date d'expiration du Contrat si celle-ci survient avant,
conformément aux stipulations de l'article 7.4 ci-dessous.

Le remboursement des Coûts Pétroliers pour chaque Année Civile au titre du Permis s'effectuera
selon l'ordre de priorité suivant:

- les coûts relatifs aux Travaux d'Exploitation É

- la PID ;

- les coûts relatifs aux Travaux de Développement ;
- les Provisions pour Abandon.

Les Coûts Pétroliers sont reclassés dans les catégories de Travaux Pétroliers ci-dessus selon
leur nature.

Si, au cours d'une quelconque Année Civile les Coûts Pétroliers ne sont pas entièrement
récupérés au titre des articles 7.2 et 7.3 ci-dessus, le surplus ne pouvant être récupéré dans
ladite Année Civile considérée sera reporté sur les Années Civiles suivantes jusqu'à
récupération totale ou jusqu'à la date d'expiration du Contrat si celle-ci survient avant. Les Coûts
Pétroliers dont la récupération est reportée feront l’objet d’une actualisation à leur date de
paiement par l’application de l'Actualisation.

Le Contracteur effectuera les dépenses liées aux travaux de remise en état des sites à l'issue de 4e

% 15 LS BA a”
l'exploitation, conformément aux dispositions du présent Contrat et de la Procédure Comptable.
Toutes les dépenses liées aux travaux de remise en état des sites constitueront des Coûts
Pétroliers qui s'imputeront sur les provisions constituées, lesdites provisions étant reprises pour
des montants identiques venant en déduction des Coûts Pétroliers correspondants.

Article 8 - Partage de la production
8.1 Super Profit Oil:

Si le Prix Fixé est supérieur au Prix Haut, le Super Profit Oil désigne la part d'Hydrocarbures Liquides qui,
valorisée au Prix Fixé, est équivalente à la différence entre la Production Nette valorisée au Prix Fixé et
cette même Production Nette valorisée au Prix Haut, diminuée de la Redevance Minière appliquée à cette
même différence et de la différence entre le Cost Oil, valorisé au Prix Fixé, et le Cost Stop (si le Cost Oil
valorisé au Prix Fixé est supérieur au Cost Stop). Il est partagé selon les dispositions ci-après.

(i) Si la production cumulée à compter de la Date d'Effet, est inférieure ou égale à quinze millions
(15.000.000) de Barils, le partage du Super Profit Oil sera de soixante-six pourcent (66 %) pour
le Congo et trente-quatre pourcent (34 %) pour le Contracteur.

(ii) Si la production cumulée à compter de la Date d'Effet, est supérieure à quinze millions
(15.000.000) de Barils, le partage du Super Profit Oil sera de soixante-dix pourcent (70 %) pour
le Congo et trente pourcent (30 %) pour le Contracteur.

8.2 Profit Oil:

8.2.1 Le Profit Oil est défini comme la quantité d'Hydrocarbures Liquides égale à la Production
Nette, diminuée :
- de la part de Redevance Minière revenant à l'Etat conformément à l’article 11 ci-dessous ;
- du Cost Oil;
- de l’Excess Oil ;
- du Super Profit Oil.

8.2.2 Le partage du Profit Oil, déterminé en application de l’article 8.2.1 ci-dessus, est de cinquante
pourcent (50 %) pour le Congo et cinquante pourcent (50 %) pour le Contracteur quel que soit
le niveau de production.

Article 9 - Valorisation des Hydrocarbures Liquides

9.1 Aux fins de la récupération des Coûts Pétroliers, du partage du Profit Oil, de la détermination
des montants à verser au titre de la PID et de la perception en numéraire de la Redevance
Minière, le prix des Hydrocarbures Liquides (« Prix Fixé ») est le prix fixé reflétant la valeur
d'une Qualité d'Hydrocarbures Liquides, FOB terminal de chargement au Congo, sur le marché
international, déterminé en Dollars par Baril. Le Prix Fixé est déterminé paritairement par le
Contracteur et le Congo pour chaque mois. A cet effet, le Contracteur communiquera au Congo
les informations nécessaires conformément aux dispositions prévues à la Procédure Comptable.

9.2 Dans le mois suivant la fin de chaque Trimestre, le Congo et les Entités du Contracteur se
rencontreront afin de déterminer d'un commun accord, pour chaque Qualité d’Hydrocarbures
Liquides produite, le Prix Fixé pour chaque mois du Trimestre écoulé. A cette occasion, chaque
Entité du Contracteur soumet au Congo les informations visées à l'article 9.1 ci-dessus et tout
élément pertinent se rapportant à la situation et à l'évolution des prix des Hydrocarbures
Liquides sur les marchés internationaux.

Si, au cours de cette réunion, un accord unanime ne peut être obtenu, les Parties se
rencontreront à nouveau en apportant toute information complémentaire utile relative à
l'évolution des prix des Hydrocarbures Liquides de qualités similaires afin d'obtenir une décision re

\ L W& Em Lo
unanime avant la fin du deuxième mois suivant la fin du Trimestre considéré.

Pour les besoins de la gestion du présent Contrat, l'Opérateur détermine, en tant que de besoin,
un prix mensuel provisoire, qui reflétera le niveau du marché pétrolier à cette période, pour
chaque Qualité d'Hydrocarbures Liquides, qu'il appliquera jusqu'à la détermination définitive du
Prix Fixé pour le mois considéré. Ce prix provisoire sera porté à la connaissance du Congo.

En cas de désaccord persistant des Parties sur la détermination du Prix Fixé, l'une ou l’autre
Partie pourra soumettre le différend à l'arbitrage dans les conditions prévues à l'article 21 du
Contrat.

Article 10 - Provision pour Investissements Diversifiés

La Provision pour Investissements Diversifiés (la « PID ») est fixée pour chaque Année Civile à
un pourcent (1 %) de la valeur au(x) Prix Fixé(s) de la Production Nette.

Les montants visés à l'article 10 seront versés par chaque Entité du Contracteur sur un compte
bancaire au nom du Trésor Public du Congo selon la législation en vigueur, et conformément à
la Procédure Comptable

Les montants affectés à la PID constituent des Coûts Pétroliers.

Article 11 - Régime fiscal

111 La Redevance Minière due au Congo au titre du Permis pour les Hydrocarbures Liquides est
fixée à quinze pour cent (15 %) de la Production Nette.

Le Congo aura le droit de recevoir la Redevance Minière par virement bancaire en notifiant au
Contracteur son choix au moins quatre-vingt-dix (90) jours à l'avance. Si une telle notification
n'est pas faite par le Congo, la Redevance Minière sera, alors, prélevée par le Congo en
nature au point d'enlèvement.

Les quantités d'Hydrocarbures Liquides consommées par le Contracteur au cours des Travaux
Pétroliers seront assujetties au paiement en numéraire de la Redevance Minière. Le montant
de la Redevance Minière payée par le Contracteur constitue un Coût Pétrolier.

112 La part d'Hydrocarbures Liquides revenant au Contracteur à l'issue des affectations et des
partages définis aux articles 7, 8 et 11.1 ci-dessus sera nette de tout impôt, droit ou taxe de
quelque nature que ce soit.

La part d'Hydrocarbures Liquides reveriant au Congo à l'issue des affectations et des partages
définis aux articles 7 et 8 ci-dessus comprend l'impôt sur les sociétés.

Il ne pourra être réclamé en aucune circonstance aux Entités du Contracteur, de règlement
quelconque au titre de l'impôt sur les sociétés. Le Congo garantit les Entités du Contracteur
contre toute réclamation du Congo relative au paiement de l'impôt sur les sociétés par les
Entités du Contracteur. Les déclarations fiscales seront établies en Dollars par chaque Entité
du Contracteur. Les quitus fiscaux correspondants seront établis au nom de chacune des
Entités du Contracteur auxquelles ils seront remis.

Les dispositions du présent article 11 s'appliqueront séparément à chaque Entité du
Contracteur pour l'ensemble des Travaux Pétroliers réalisés au titre du présent Contrat.

113 Le Contracteur est assujetti au paiement de la redevance superficiaire conformément aux
dispositions du Code des Hydrocarbures.

114 Le Contracteur sera assujetti au régime douanier et fiscal prévu par l'Annexe Il au Contrat.

11.5 A l'occasion de toute cession de droit et d'intérêts, totales ou partielles, les Entités du
Contracteur seront exonérées de tout impôt, droit ou taxe de quelque nature que ce soit

re
conformément au Code des Hydrocarbures.

Article 12 - Transfert de propriété et enlèvement des Hydrocarbures Liquides

121

12.2

12.3

12.4

Les Hydrocarbures produits deviendront la propriété indivise du Congo et du Contracteur au
passage à la tête des puits de production.

La propriété de la part d'Hydrocarbures Liquides revenant au Congo et à chaque Entité du
Contracteur en application des articles 7, 8 et 11.1 est transférée à ceux-ci aux sorties des
installations de stockage. Dans le cas d'une expédition par navire pétrolier, le point de transfert
de propriété est le point de raccordement entre le navire et les installations de chargement.

Chaque Entité du Contracteur, ainsi que ses clients et transporteurs, aura l'obligation et le droit
d'enlever, librement au point d'enlèvement choisi à cet effet, la part d'Hydrocarbures Liquides
lui revenant en application des articles 7, 8 et 11.1.

Les Parties conviennent que, en fonction de la réalité technique des gisements découverts, il
pourra être établi plusieurs points d'enlèvement pour les besoins du présent Contrat.

Tous les frais relatifs au transport, au stockage et à l'expédition des Hydrocarbures Liquides
jusqu'au point d'enlèvement feront partie des Coûts Pétroliers.

Reconnaissant que, conformément au premier paragraphe de cet article 12.1, les
Hydrocarbures Liquides deviennent la propriété indivise du Congo et du Contracteur dès qu'ils
passent les têtes de puits de production, et reconnaissant en plus que les deux Parties seraient
désireuses de fournir une assurance couvrant le risque de dommages à ces Hydrocarbures
Liquides dans les installations de stockage, les Parties conviennent que le Contracteur
souscrive directement ou indirectement une telle assurance sur la totalité de tels Hydrocarbures
Liquides, y compris la part du Congo, et que le coût de cette assurance soit inclus comme un
Coût Pétrolier.

Les Parties enlèvent leur part respective d'Hydrocarbures Liquides, FOB terminal de
chargement, sur une base aussi régulière que possible, étant entendu que chacune d'elles
pourra, dans des limites raisonnables, enlever plus ou moins que la part lui revenant au jour de
l'enlèvement, à condition toutefois qu'un tel sur-enlèvement ou sous-enlèvement ne porte pas
atteinte aux droits de l'autre Partie et soit compatible avec le taux de production, la capacité de
stockage et les caractéristiques des navires. Les Parties se concerteront régulièrement pour
établir un programme prévisionnel d'enlèvement sur la base des principes ci-dessus

Les Parties arrêteront et conviendront, d'une procédure d'enlèvement fixant les modalités
d'application du présent article.

Le Contracteur est tenu, à la demande du Congo, de vendre en priorité aux industries
congolaises, aux conditions définies ci-dessous, les Hydrocarbures Liquides lui revenant, y
compris le Cost Oil ainsi que le Profit Oil, en vue de satisfaire les besoins de celles-ci. Le
Congo n'exigera pas du Contracteur qu'il vende aux industries congolaises au titre de chaque
Année Civile des quantités d'Hydrocarbures Liquides supérieures à trente pour cent (30 %) de
la part leur revenant au titre du Contrat. Le Congo pourra choisir la Qualité d’Hydrocarbures
Liquides la plus appropriée aux besoins des industries congolaises parmi les qualités
disponibles.

Dans la mesure où le Comité de Gestion déterminera que cela est possible dans le cadre des
opérations visées par le Contrat, le Contracteur fera des efforts commercialement raisonnables
pour fournir aux industries désignées par le Congo les différentes Qualités d'Hydrocarbures
Liquides requises. Au cas où un mélange d'Hydrocarbures Liquides aurait déjà été effectué, le
Contracteur s'engage, à la demande du Congo, à procéder à des échanges entre le volume
d’Hydrocarbures Liquides revenant au Congo en application de l’article 12.3 contre les volumes

7
NU 18 & En D AA
de pétrole brut de qualités différentes qui sont à leur disposition et produits au Congo, en tenant
compte de la qualité, de la valeur et de tous autres facteurs habituellement pris en
considération selon les pratiques en usage dans l’industrie pétrolière.

12.5 Sous réserve de la limite fixée à l'article 12.3 ci-dessus, l'engagement du Contracteur de fournir
des Hydrocarbures Liquides aux industries congolaises est limité, pour chaque Année Civile, à
une quantité égale au total des besoins desdites industries, multipliée par une fraction dont le
numérateur est la quantité d'Hydrocarbures Liquides de cette qualité revenant à cette entité au
titre de sa participation et dont le dénominateur est la production totale d'Hydrocarbures
Liquides de cette qualité réalisée au Congo pendant la même Année Civile.

12.6 Au cas où il existerait au Congo plusieurs producteurs, mais où en raison des besoins des
industries congolaises, les Entités du Contracteur se verraient obligées, à la demande du
Congo, de livrer des volumes supérieurs à leur obligation déterminée en application des articles
12.3 et 12.5 ci-dessus, le Congo réunira l'ensemble des producteurs et s'efforcera de faire
effectuer entre eux des échanges des quantités de pétrole brut de telle sorte que soit établie
entre les différents producteurs l'égalité décrites aux articles 12.3 et 12.5 en tenant compte de
la quantité, de la valeur et de tous autres facteurs habituellement pris en considération dans
l'industrie pétrolière.

12.7 La livraison des quantités d'Hydrocarbures Liquides aux industries congolaises se fera au point
d'enlèvement à terre ou en mer, ou à la sortie des installations de stockage de ces entités.

Article 13 - Propriété des biens mobiliers et immobiliers

13.1 La propriété des biens mobiliers et immobiliers de toute nature acquis par le Contracteur dans
le cadre des Travaux Pétroliers sera automatiquement transférée au Congo : (i) dès complet
remboursement au Contracteur des Coûts Pétroliers correspondants ou (ii) en cas de retrait
par le Congo du Permis selon les dispositions du Code des Hydrocarbures.

La sous-location, la cession etfou la vente des biens ainsi transférés au Congo, sont
subordonnées à un accord écrit et préalable du Congo. Les produits obtenus seront en totalité
versés au Congo.

Après le transfert de propriété au Congo, le Contracteur pourra continuer à utiliser lesdits biens
immobiliers et mobiliers, gratuitement pendant toute la durée du Contrat. Cette règle est
également applicable aux biens acquis dans le cadre des Travaux Pétroliers du Permis
Tchibeli-Litanzi-Loussima.

13.2 Dans le cas où des biens mentionnés ci-dessus font l'objet de sûretés consenties à des Tiers
dans le cadre du financement des Travaux Pétroliers, le transfert de la propriété de ces biens au
Congo n'interviendra qu'après complet remboursement par le Contracteur des emprunts ainsi
garantis et main levée des suretés. Les Parties conviennent que les suretés sur les emprunts
contractés dans le cadre du financement des Travaux Pétroliers doivent, avant leur mise en
œuvre, être préalablement approuvées par le Congo.

13.3 Les dispositions ci-dessus ne sont pas applicables :
— aux équipements appartenant à des Tiers et qui sont loués au Contracteur ;

aux biens mobiliers et immobiliers acquis par l'Opérateur pour des opérations autres
que les Travaux Pétroliers et qui pourraient être utilisés au profit des Travaux
Pétroliers relatifs au Permis.

13.4 L'Opérateur procédera chaque Année Civile à un inventaire et à une évaluation des biens
mobiliers et immobiliers dont la propriété a été transférée au Congo conformément à l’article
13.1. La liste des biens objet de transfert de propriété, tel que statué et réalisé selon l’article
13.1 ci-dessus, sera formalisé à travers un procès-verbal signé par le Congo et l'Opérateur.

ù a 4
re RU A
Article 14 - Formation et emploi du personnel congolais

14.1

142

Sur la base des besoins de formation exprimés par le Congo, l'Opérateur mettra en œuvre un
programme de formation de personnel dans le domaine de la recherche, de l'exploitation et de la
commercialisation des Hydrocarbures dont le budget annuel sera égal, pour chaque Année Civile,
à la somme de soixante-quinze mille (75.000) Dollars. Ce montant sera actualisé chaque année
par application de l'Actualisation. En cas d'impossibilité d'utiliser ladite référence, les Parties se
concerteront pour convenir d'une nouvelle référence.

Les programmes de formation et budgets susvisés seront préparés par l'Opérateur et présentés
au Comité de Gestion pour discussion et approbation. Les actions de formation concerneront les
personnels techniques et administratifs de tous niveaux du Congo, sans engagement de
l'Opérateur à leur endroit et seront conduites au moyen de stages au Congo ou à l'étranger,
d'attributions de bourses d'études à l'étranger et, le cas échéant, de la création d'un centre de
formation professionnelle au Congo. En tout cas, l'exécution desdites actions de formation aura

lieu en conformité avec les règles internes de l'Opérateur.
Les dépenses correspondant aux actions de formation constitueront des Coûts Pétraliers.

L'Opérateur assurera, à qualification égale, l'emploi, en priorité dans ses établissements et
installations situés au Congo, au personnel de nationalité congolaise. En tout cas, la sélection
dudit personnel aura lieu en conformité avec les règles internes de l'Opérateur. Dans la mesure
où il ne serait pas possible de trouver des ressortissants congolais ayant des qualifications

nécessaires pour occuper les postes à pourvoir, l'Opérateur pourra embaucher du personnel
étranger, conformément à la réglementation en vigueur au Congo.

Article 15 - Produits et services nationaux

15.1

15.2

Dans le cadre des Travaux Pétroliers, il est convenu que, tout en respectant les règles de
qualification des fournisseurs et d'attribution des contrats de l'Opérateur, priorité sera accordée
aux entreprises congolaises pour l'octroi de contrats à condition qu’elles remplissent les
conditions requises, à savoir: fournir des biens ou des services de qualité égale à ceux
disponibles sur le marché international et proposés à des prix (article par article), toutes taxes
comprises, concurrentiels par rapport à ceux pratiqués par les sous-traitants étrangers pour des
biens et services similaires. La préférence sera notamment accordée aux services offerts par les
sociétés immatriculées au Congo et dont le capital social est majoritairement contrôlé par des
citoyens de nationalité congolaise, sous réserve qu'elles remplissent les conditions indiquées ci-
dessus. #

Le Contracteur recourra prioritairement conformément aux dispositions de l'article 22 du Code des
Hydrocarbures en cas de besoin aux services du Centre des Services Pétroliers installé dans le
port Autonome de Pointe-Noire conformément aux principes énoncés dans l’article 15.1.

Article 16 - Informations - Confidentialité - Déclarations Publiques

16.1

Outre les obligations de fourniture d'informations aux autorités congolaises mises à la charge du
Contracteur par la réglementation pétrolière, l'Opérateur fournira au Congo une copie des
rapports et documents suivants qui seront établis après la Date d'Effet du Contrat :

= rapports sur les activités de géophysique :
= rapports d'études de synthèses géologiques ainsi que les cartes y afférentes ;

— rapports de mesures, d'études et d'interprétation géophysiques, des cartes, profils,
sections ou autres documents afférents, ainsi que, sur demande du Congo, l'original des
bandes magnétiques sismiques enregistrées ;

= rapports d'implantation et de fin de sondage pour chacun des forages, ainsi qu'un jeu

&
\ 20 &R M WA 4
complet des diagraphies enregistrées ;

= rapports des tests ou essais de production réalisés ainsi que de toute étude relative à la
mise en débit ou en production d’un puits ;

= rapports concernant les analyses effectuées sur carotte : et

= rapports de production.

Toutes les cartes, sections, profils, diagraphies et autres documents géologiques ou
géophysiques seront fournis sur un support adéquat pour reproduction ultérieure. Une portion
représentative des carottes et des déblais de forage prélevés dans chaque puits ainsi que des
échantillons des fluides produits pendant les tests ou essais de production seront également
fournis au Congo dans des délais raisonnables. A l’expiration du Contrat, pour quelque raison que
ce soit, les documents originaux et échantillons relatifs aux Travaux Pétroliers, conduits
postérieurement à la Date d'Effet, seront remis au Congo.

Le Congo pourra à tout moment prendre connaissance des rapports de l'Opérateur sur les
Travaux Pétroliers, dont au moins Une copie sera conservée au Congo.

Toutes les données techniques telles que citées ci-dessus appartiennent au Congo. Le transfert
des données au Congo est financé par le Contracteur. Les dépenses correspondantes sont
constitutives de Coûts Pétroliers.

Le Congo mettra à disposition du Contracteur aux conditions réglementaires et techniques en
vigueur toutes les informations et données accumulées antérieurement au Contrat se trouvant à
sa disposition, et obtiendra pour le compte du Contracteur, la transmission de toutes données ou
informations disponibles entre les mains de tout Tiers, en particulier du précédent Contracteur sur
le Permis.

16.2 Le Contrat ainsi que ses Annexes et toutes les informations relatives à l'exécution du Contrat
sont, vis-à-vis des Tiers, traités comme confidentiels par les Parties. Cette obligation ne concerne

pas:

(i) les informations relevant du domaine public ;

Qi) les informations déjà connues par une Partie avant qu'elles ne lui soit communiquées
dans le cadre du Contrat ;

Gi) les informations obtenues légalement auprès des Tiers qui les ont eux-mêmes obtenues
légalement et qui ne font l'objet d'aucune restriction de divulgation ni d'engagement de
confidentialité ; et

(iv) les informations dont la communication et la publication rentrent dans le cadre de la

transparence et de la bonne gouvernance.

Il est entendu que les informations qui sont soumises à l'obligation de confidentialité du présent
article sont, conformément au Code des Hydrocarbures, seulement les informations techniques
relatives au Contrat et que tous les paiements faits au Congo ou à une autorité publique
congolaise ou toute personne morale de droit public ou tous autres organismes en émanant ne
sont pas soumis à cette obligation de confidentialité.

Les Parties ou leurs Sociétés Affiliées peuvent cependant communiquer les informations visées
au présent article, en tant que de besoin, en particulier:

= à leurs autorités de tutelle et à celles de leurs Sociétés Affiliées ou à toutes autorités
boursières si elles, ou leurs Sociétés Affiliées, y sont légalement ou contractuellement
obligées, ou

_ aux instances judiciaires ou arbitrales dans le cadre de procédures judiciaires ou
arbitrales, si elles y sont légalement ou contractuellement obligées, ou

Ts
ù 21 & © LR
16.3

= à leurs Sociétés Affiliées, étant entendu que la Partie qui communique de telles
informations à une Société Affiliée se porte garante envers l'autre Partie du respect de
l'obligation de confidentialité, ou

— aux banques et organismes financiers dans le cadre du financement des Travaux
Pétroliers, sous réserve que ces banques et organismes s'engagent à les tenir
confidentielles.

L'Opérateur peut également communiquer les informations aux Tiers fournisseurs, entrepreneurs
et prestataires de services intervenant dans le cadre du présent Contrat, à condition toutefois
qu'une telle communication soit nécessaire pour la réalisation des Travaux Pétroliers et que
lesdits Tiers s'engagent à les tenir confidentielles.

Toutes les Entités du Contracteur qui projettent de céder tous leurs intérêts, ou une partie de leurs
intérêts, conformément à l'article 17 ci-après, peuvent également communiquer des informations
à des Tiers en vue d'une cession d'intérêts pour autant que ces Tiers souscrivent un engagement
de confidentialité dont une copie sera communiquée au Congo.

Sauf application des dispositions du présent Contrat et notamment l’article 16.2, aucun
communiqué de presse concernant les conditions et les dispositions de ce Contrat, ne sera faite
ou émise par, ou au nom de l'une des Parties, sans l'approbation préalable écrit des autres
Parties. Ce consentement ne pourra pas être refusé sans motif raisonnable.

Article 17 - Cessions

17.1

172

17.3

17.4

17.5

Tout transfert d'intérêt, total où partiel, à titre onéreux contre paiement sous quelque forme que ce
soit (y compris actifs, actions ou numéraire ou une combinaison de ces moyens de paiement) par
lune des Entités du Contracteur (une « Cession ») au profit d’un Tiers sera soumis à
lapprobation préalable du Congo dans les conditions fixées par l’article 36 du Code des
Hydrocarbures.

L'évaluation de la demande d'approbation par le Congo sera faite de façon diligente, en se
focalisant sur les capacités techniques et financières du cessionnaire. Le Congo ne pourra pas
refuser son accord sans motif valable.

Le Congo répondra dans les meilleurs délais à la demande du cédant. À la suite d'une demande
d'approbation préalable du Congo restée sans réponse dans un délai de deux (2) mois à compter
de l'accusé de réception de la demande initiale, la Cession sera considérée comme étant
approuvée. ÿ

Les Cessions dans le Permis entre les Entités du Contracteur, ainsi que celles effectuées entre
une Entité du Contracteur et une Société Affiliée, peuvent se faire librement et à tout moment. Le
cédant est cependant tenu d’en informer le Ministre en charge des hydrocarbures.

Les Parties conviennent que si l'une des Entités du Contracteur envisage une opération qui
aboutirait à son changement de contrôle, ce projet sera porté à la connaissance du Congo, dans
le plus bref délai possible.

Article 18 - Entrée en Vigueur - Date d’Effet - Durée - Modifications

18.1

18.2

18.3

Le Contrat entrera en vigueur le jour de la publication de la loi portant approbation du présent
Contrat au Journal Officiel (la « Date d’Entrée en Vigueur »), et prendra effet le 1° janvier 2015
(la « Date d’Effet »).

Le Contrat restera en vigueur pendant toute la durée comprise entre la Date d'Effet et la date à
laquelle le Contrat prend fin dans les conditions prévues à l'article 22 ci-dessous.

Les termes du Contrat ne peuvent être modifiés que par l'accord écrit de toutes les Parties.

5 . \k . WE n
Article 19 - Force majeure

19.1 Aucun retard ou défaillance d'une Partie à exécuter l’une quelconque des obligations découlant du
Contrat ne sera considéré(e) comme une violation du Contrat si ce retard ou cette défaillance est
dû(e) à un cas de force majeure, c'est-à-dire à un événement imprévisible, irrésistible et
indépendant de la volonté de la Partie qui l'invoque, tels que mais non limités à, tremblement de
terre, inondation, accidents, grève, lock-out, émeute, retard dans l'obtention des droits de
passage, insurrection, épidémies, troubles civils, sabotage, faits de guerre ou conditions
imputables à la guerre, soumission du Contracteur à toute ordonnance, loi, règlement, décision,
obligation ou toute autre cause indépendante de sa volonté, semblable ou différente de celle déjà
citée et qui a pour effet de rendre impossible l'exécution de tout ou partie de ses obligations au
titre du Contrat (« Force Majeure »).

Si, par suite d'un cas de Force Majeure, l'exécution de l'une quelconque des obligations du
Contrat était différée, la durée du retard en résultant, augmentée du temps qui pourrait être
nécessaire à la réparation des dommages causés pendant ledit retard et à la reprise des Travaux
Pétroliers, serait ajoutée au délai prévu au Contrat pour l'exécution de ladite obligation. De même,
la durée du Permis serait prorogée de la durée correspondant à celle de la Force Majeure.

19.2 Lorsqu'une Partie considère qu'elle se trouve empêchée de remplir l'une quelconque de ses
obligations en raison d'un cas de Force Majeure, elle doit le notifier sans délai aux autres Parties
en spécifiant les éléments de nature à établir la Force Majeure, et prendre, en accord avec les
autres Parties, toutes les dispositions utiles et nécessaires pour permettre la reprise normale de
l'exécution des obligations affectées dès la cessation de l'évènement constituant le cas de Force
Majeure.

Les obligations autres que celles affectées par la Force Majeure devront continuer à être
exécutées conformément aux dispositions du Contrat.

Article 20 - Droit applicable

Le Contrat sera régi par le droit congolais selon lequel il sera interprété.

Article 21 - Arbitrage

21.1 Tous différends découlant du Contrat, qui ne pourront pas être résolus à l'amiable, seront
tranchés définitivement par voie d'arbitrage suivant le Règlement d'Arbitrage de la Chambre de
Commerce Internationale par trois (3). arbitres nommés conformément à ce Règlement.
L'arbitrage aura lieu à Genève, Suisse et se déroulera en langue française. Les Parties
maintiendront un strict secret sur la procédure d'arbitrage. La sentence du tribunal est rendue à
titre définitif et irrévocable. Elle s'impose aux Parties et est immédiatement exécutoire. Les frais
d'arbitrage seront supportés également entre les Parties, sous réserve de la décision du tribunal
concernant leur répartition.

21.2 Les Parties renoncent par les présentes à se prévaloir de toute immunité lors de toute procédure
relative à l'exécution tant de mesures provisoires ou conservatoires ordonnées par un tiers en
application du Règlement ci-dessus que de toute sentence arbitrale rendue par un tribunal
constitué conformément au présent article 21, y compris toute immunité concernant les
significations, toute immunité de juridiction et toute immunité d'exécution quant à ses biens.

213  Sile Congo et une des entités du Contracteur sont en désaccord sur la détermination du prix des
Hydrocarbures Liquides dans le cadre de l'article 9 ci-dessus, le Congo ou ladite entité pourra
demander au Président de /'Institute of Petroleum à Londres, Grande-Bretagne de désigner un
expert international qualifié à qui le différend sera soumis. Si le Président de l'Institute of
Petroleum ne désigne pas d'expert, chacune des Parties au différend pourra demander au Centre
International d'Expertise de la Chambre de Commerce Internationale à Paris de procéder à cette

Sy &
2 LE” g u
désignation. Le Congo et ladite entité fourniront à celui-ci toutes les informations qu'ils jugeront
nécessaires ou que l'expert pourra raisonnablement demander.

21.4 Dans les trente (30) jours de la date de sa désignation, l'expert communiquera au Congo et à
ladite entité le prix qui, à son avis doit être en application de l'article 9 ci-dessus. Ce prix liera les
Parties et sera réputé avoir été arrêté d'un commun accord entre celles-ci. Les frais et honoraires
de fnstitute of Petroleum à Londres ou de la Chambre de Commerce Internationale seront
partagés par parts égales entre le Congo et ladite entité.

L'expert ne sera pas un arbitre, et les procédures relatives ne seront pas applicables.
Article 22 — Fin du Contrat

22.1 Le Contrat prend fin: (i) lorsque le Permis aura expiré ou ne sera pas renouvelé conformément
aux dispositions du Décret d’Attribution, ou (ii) selon les cas prévus par le Code des
Hydrocarbures, ou (ii) le Contracteur contrevient gravement aux dispositions du Contrat.

Nonobstant toute(s) disposition(s) contraire(s) du Code des Hydrocarbures, les Parties
conviennent que le Contracteur peut volontairement mettre fin au Contrat, à tout moment. La
résiliation ne peut toutefois pas avoir lieu tant que le Contracteur n’a pas rempli où fait le
nécessaire pour remplir toutes les obligations applicables au Permis au moment de la demande
de résiliation, et plus généralement tant que l'une des Parties demeurera débitrice de l'autre Partie
au titre des droits et obligations résultant du Contrat.

22.2 Si une Entité du Contracteur souhaite se retirer volontairement conformément au Contrat
d'Association, le Contracteur en informera le Comité de Gestion. Le Congo et les Entités du
Contracteur restantes se concerteront pour le transfert de la participation de cette entité.

22.3 S'il est mis fin au Contrat conformément à l'article 22.1 ci-dessus :

a) en accord avec les dispositions de l’article 12 ci-dessus, le Contracteur liquidera les
opérations en cours et les actifs acquis au titre du Contrat et rendra compte de cette
liquidation au Comité de Gestion. Les frais de cette liquidation seront supportés par le
Contracteur ;

b) le Contracteur réglera toutes les charges dont le paiement lui incombera aux termes du
Contrat ;

en accord avec la liste définie à l’article 16.1 ci-dessus, le Contracteur mettra à disposition du
Congo tout information non encore transmise et relative aux derniers Travaux Pétroliers. Suite la
fin du Contrat, le Contracteur n'aura plus aucune obligation de conservation et/ou transmission
des informations relatives aux Travaux de Pétroliers.

Article 23 - Garanties générales

23.1 Pendant toute la durée des Travaux Pétroliers, le Congo garantit au Contracteur, la stabilité des
conditions générales, juridiques, financières, fiscales, douanières et économiques dans lesquelles
chaque Entité du Contracteur exerce ses activités, telle que ces conditions résultent du Code des
Hydrocarbures à la Date d'Effet de ce Contrat.

23.2 Il ne pourra être fait application au Contracteur d'aucune disposition législative ou réglementaire
postérieure à la Date d'Effet du Contrat qui aurait pour effet direct où indirect de diminuer les
droits du Contracteur ou d'aggraver ses obligations au titre du présent Contrat et de la législation
et de la réglementation en vigueur à la Date d'Effet du présent Contrat, sans accord préalable des
Parties.

23.3 Le Congo garantit aux Entités du Contracteur, à leurs Sociétés Affiliées, à leurs actionnaires et à
leurs fournisseurs pour la durée du Contrat, la possibilité de transférer librement leurs revenus ou
distributions vers des banques étrangères de leur choix, de maintenir les avoirs en devises dans
ces banques, et plus généralement d'effectuer des paiements en devises sans restriction aucune
dans le cadre des opérations réalisées dans le cadre du Contrat.

L 24 & a AT
Article 24 - Adresses

Toute communication sera faite aux Parties aux adresses suivantes:
a) Pour le Congo Ministère des Hydrocarbures
B.P. 2120 BRAZZAVILLE
République du Congo
Tél : (242) 222.83.58.95
Fax : (242) 222. 83.62.43

b) Pour SNPC Société Nationale des Pétroles du Congo
B.P. 188 BRAZZAVILLE
République du Congo
Tél : (242) 222.81.09.64
Fax : (242) 222.81.04.92

c) Pour TEP Congo Total E&P Congo
Avenue Raymond Poincaré
B.P. 761 POINTE-NOIRE
République du Congo (Brazzaville)
Tél : (242) 22 294 60 00 — 22 06 662 79 07
Fax: (242) 22 294 63 39 — 22 294 68 75

d) Pour Eni Congo Eni Congo
125-126, Avenue Charles de Gaulle
B.P. 706 POINTE-NOIRE
République du Congo (Brazzaville)
Tél : (242) 05 550 11 01
Fax: (242) 22 294 11 54

e) Pour AOGC Africa Oil & Gas Corporation
Passage à niveau, Rue Mbochis Moungali
B.P. 15073 BRAZZAVILLE
République du Congo (Brazzaville)
Tél : (242) 066 545 463 - 022 826 178

f) Pour PETCO PETRO CONGO S.A.
Sikou Doume, Quartier Ndji-Ndji,
B.P. 1225 POINTE-NOIRE
République du Congo (Brazzaville)

g) Pour Kontinent KONTINENT Congo S.A.
3, Boulevard Denis Sassou Nguesso
B.P. 964 BRAZZAVILLE
République du Congo (Brazzaville)

Le

ÿ 25 En 7 r W
Article 25 - Notifications

Tous les avis, notifications et autres communications prévus au Contrat seront donnés par écrit soit :

(i) par remise au représentant qualifié du Congo ou du Contracteur au Comité de Gestion ;

(ü) par courrier avec demande d'avis de réception,

(iü) ou télécopie adressée à la Partie qui doit être notifiée à l'adresse appropriée indiquée ci-
dessus.

Sauf disposition expresse contraire, ces notifications, avis ou communications seront réputés avoir été
faites par une Partie au jour de leur réception par l'autre Partie.

Article 26 - Divers

&-
Les annexes font partie du Contrat.

s nm VAR

26
Fait à Brazzaville en sept (7) exemplaires, le

Pour la République du Congo

__—

Gilbert ONDONGO

Ministre d'Etat, ministrè de l'Economie, des Finances,

du Plans ‘du } er public et de l'intégration

à

DE

v
André Raphaël LOEMBA \Q
Ministre des Hydrocarbures

Pour Société Nationale des Pétroles du Congo

Jérôme KOKO
Directeur Général,

résident du Directoire
Pour Eni Congo

en

(Lorenz6 FIORILLO
Directeur Général

Pour PETRO CONGO
Lt
AR
et

Cliff MATONDO BALONGANA
Directeur Général

D,

27

T4 JUIL 2015

Pour Total E&P Congo

Pierre Jessua
Directeur Général

Pour Africa Oil & Gas Corporation

Pierre Narcisse LOUFOUA
Directeur Général

Pour Kontinent Congo

Yaya MOUSSA |
Directeur Général

Lt

k y NA
&
ANNEXE I

PROCEDURE COMPTABLE

CHAPITRE I - REGLES GENERALES

ARTICLE 1 - PREAMBULE ET OBJET

La présente Procédure Comptable constitue l'Annexe | au Contrat, dont elle fait partie intégrante.

Elle fixe les méthodes, règles et procédures comptables auxquelles le Contracteur est tenu de se
conformer au titre de la comptabilisation des opérations résultant de l'exécution du Contrat, ainsi que les
rapports, états, déclarations, documents, informations et renseignements comptables et financiers,
périodiques ou non, qui doivent obligatoirement être fournis au Congo en plus de ceux prévus par la

réglementation fiscale et douanière applicable au Contracteur.

Les termes utilisés dans la présente Annexe ont la même signification que celle qui leur est donnée dans
le Contrat, à moins que le contexte ne confère clairement à ces termes une signification différente. Pour
les besoins de la présente Procédure Comptable, le « Contracteur » peut désigner chacune des entités
qui le constituent, notamment lorsqu'il s'agit des droits où obligations leur incombant à titre personnel.
Certains droits et obligations du Contracteur sont exercés par l'intermédiaire de l'Opérateur, notamment

lorsqu'il s'agit des opérations ou des comptes communs aux entités qui constituent le Contracteur.

En cas de contradiction ou de divergence entre la présente Annexe et les stipulations du Contrat, ces
dernières prévalent.

ARTICLE 2 - COMPTABILISATION DES OPERATIONS EN DEVISES

Conformément à l'article 5.8 du Contrat, le Contracteur tient sa comptabilité en langue française et en
Dollars.

L'enregistrement initial des dépenses ou recettes réalisées en monnaies, y compris le Franc CFA, autres
que le Dollar dans le cadre des Travaux Pétroliers sera effectué en Dollars à titre provisoire sur la base
des taux de change prévalant dans la période et calculés conformément aux méthodes habituelles du

Contracteur.

La différence de change constatée entre l'enregistrement initial et le montant résultant de l'application du
taux de change en vigueur lors du règlement ou de l'encaissement est imputée aux mêmes comptes de

Coûts Pétroliers que ceux qui ont été mouvementés par l'enregistrement initial.

Le Contracteur fera parvenir au Congo, avec les états trimestriels prévus au Chapitre VII de la présente
Procédure Comptable, un relevé des taux de change utilisés dans la période, tels que cotés par la

ON

Banque de France.
a?
ET

28
Il est de l'intention des Parties qu'à l'occasion de la conversion de devises, de la comptabilisation en
Dollars de montants en monnaies, y compris le Franc CFA, autres que le Dollar et de toutes autres
opérations de change ou de couverture relatives aux Travaux Pétroliers, le Contracteur ne réalise ni gain,

ni perte qui ne soit porté(e) aux comptes de Coûts Pétroliers.

ARTICLE 3 - TENUE DES COMPTES

Le Contracteur tiendra une comptabilité des Coûts Pétroliers (ci-après la « Comptabilité ») permettant de
distinguer les Travaux Pétroliers régis par le Contrat des autres activités éventuellement exercées au
Congo. La Comptabilité correspond à la comptabilité analytique du Contracteur ou à des états

complémentaires de suivi et de synthèse relatifs aux Travaux Pétroliers.

Tous les registres, comptes, livres et états comptables, ainsi que l'original des pièces justificatives,
contrats, factures et autres documents relatifs à la Comptabilité sont conservés au Congo. Les registres,
comptes, livres et états comptables, ainsi que les originaux des contrats, factures et autres documents
justificatifs se rapportant aux Coûts Pétroliers doivent être présentés à toute demande du Congo suivant
les dispositions du Contrat.

Tous les rapports, états, documents que le Contracteur est tenu de fournir au Congo soit en vertu de la
réglementation en vigueur, soit en application du Contrat, doivent comporter tous les renseignements,
informations et indications utiles au suivi du Contrat dans les conditions, formes et délais indiqués au

Chapitre VII de la présente Procédure Comptable.

Lesdits rapports, états, documents doivent être conformes aux modèles établis, le cas échéant par le

Congo après consultation du Contracteur.

SA du À & ti

29
CHAPITRE Il - COMPTABILITÉ GENERALE

ARTICLE 4 - PRINCIPES

1- La comptabilité générale enregistrant les activités des entités constituant le Contracteur, exercées
dans le cadre du Contrat doit être conforme aux règles, principes et méthodes du plan comptable

général des entreprises en vigueur au Congo (plan comptable OHADA).

Toutefois, lesdites’entités ont la faculté d'appliquer les règles et pratiques comptables généralement
admises dans l'industrie pétrolière dans la mesure où elles ne sont pas contraires au plan
comptable OHADA.

Il- Les réalisations au titre des Travaux Pétroliers sont imputées au débit ou au crédit des comptes de

Coûts Péiroliers dès que les charges où produits correspondants sont dus ou acquis.

Les charges et produits peuvent donc comprendre des imputations des sommes déjà payées ou
encaissées et des sommes facturées mais non encore payées ou encaissées, ainsi que des
imputations correspondant à des charges à payer ou à des produits à recevoir, c'est-à-dire des
dettes ou créances certaines, non encore facturées et calculées sur la base des éléments
d'estimation disponibles. Le Contracteur doit faire diligence pour que toute imputation provisionnelle
soit régularisée dans les plus brefs délais par la comptabilisation de la dépense ou de la recette
exacte.

ARTICLE 5 - LE BILAN

= La comptabilité générale doit refléter fidèlement la situation patrimoniale du Contracteur, aussi bien
active que passive, et permettre l'établissement d'un bilan annuel suffisamment détaillé pour que le
Congo puisse suivre l'évolution de chaque élément de l'actif et du passif et apprécier la situation

financière du Contracteur.

Le bilan doit faire ressortir, pour chaque Catégorie d'opérations, le résultat desdites opérations.
Celui-ci est constitué par la différence entre les.valeurs de l'actif net qui y est affecté à la clôture et
à l'ouverture de l'Année Civile, diminuée des suppléments d'apports correspondant à des biens ou
espèces nouvellement affectés auxdites opérations, et augmentée des prélèvements correspondant

aux retraits, par l'entreprise, de biens ou d'espèces qui y étaient précédemment affectés.

L'actif net s'entend de l'excédent des valeurs d'actif sur le total formé, au passif, par les créances
des tiers et des Sociétés Affiliées du Contracteur, les amortissements et provisions autorisés et
justifiés.

Les dispositions des trois paragraphes précédents s'appliquent seulement aux entités constituant le
Contracteur opérant dans un cadre « monocontractuel » (uniquement sous le régime prévu par le
Contrat et les contrats d'autres champs afférents à d'autres permis d'exploitation au dehors du
Permis où les Parties ont des intérêts).

“ Au 7 KE

30
En ce qui concerne les entités constituant le Contracteur opérant dans un cadre « pluricontractuel »
(régime de droit commun, régime de concession ou multiples régimes de Partage de Production),
les obligations relatives au bilan sont celles normalement appliquées dans le cadre des règles du
plan comptable OHADA et conformes aux méthodes habituellement utilisées dans l'industrie
Pétrolière. Les entités opérant dans ce cadre « pluricontractuel » devront établir périodiquement
des états correspondants aux éléments de leur bilan relatifs aux actifs immobilisés et aux stocks de
matériels et matières consommables acquis, construits, fabriqués, créés ou réalisés par le

Contracteur dans le cadre-des Travaux Pétroliers.

Chaque entité constituant le Contracteur est responsable de la tenue de ses propres registres

comptables et doit respecter ses obligations légales et fiscales en la matière.

Les biens appartenant au Congo, en application des stipulations de l'article 13 du Contrat sont
enregistrés dans la Comptabilité permettant de faire ressortir clairement leur statut juridique et leur

valeur d'acquisition, de construction ou de fabrication.

ARTICLE 6 - LES COMPTES DE CHARGES

Peuvent être portés au débit des comptes de charges et pertes par nature toutes les charges,
pertes et frais, qu'ils soient effectivement payés ou simplement dus, relatifs à l'Année Civile
concernée, à condition qu'ils soient justifiés et nécessités par les besoins des Travaux Pétroliers et
qu'ils incombent effectivement au Contracteur, à l'exclusion de ceux dont l'imputation n'est pas
autorisée par les stipulations du Contrat.

Les charges à payer et les produits à recevoir, c'est à dire les dettes et les créances certaines mais
non encore facturées, payées ou encaissées, sont également pris en compte: ils sont calculés sur
la base d'éléments d'estimation disponibles. Le Contracteur doit faire diligence pour que toute
inscription de cette nature soit régularisée dans les plus brefs délais par la comptabilisation de la

charge ou du produit réel correspondant.

Les comptes de charges et pertes par nature seront en outre crédités des montants effectivement
récupérés par le Contracteur en application d'accords particuliers, et débités ou crédités par le jeu
des transferts de Coûts Pétroliers entre le Permis et les autres champs afférents à d’autres permis
d'exploitation au dehors du Permis où les Parties ont des intérêts.

ARTICLE 7 - COMPTES DE PRODUITS ET PROFITS

Doivent être portés au crédit des comptes de produits et profits par nature, les produits de toute nature,

liés aux Travaux Pétroliers, qu'ils soient effectivement encaissés ou exigibles par le Contracteur.

. | &
FU

31
CHAPITRE Ill - LA COMPTABILITÉ DES COUTS PETROLIERS

ARTICLE 8 - ELEMENTS DES COUTS PETROLIERS

l- Suivant les règles et principes énoncés aux articles 2 et 3 ci-dessus, le Contracteur tiendra, en
permanence, une Comptabilité faisant ressortir le détail des dépenses effectivement payées ou
encourues par lui et donnant droit à récupération en application des dispositions du Contrat et
de la présente Annexe, les Coûts Pétroliers récupérés par chaque Entité du Contracteur, au fur
et à mesure de l'affectation de la production destinée à cet effet, ainsi que les sommes venant

en supplément ou en déduction des Coûts Pétroliers.

Il- La Comptabilité doit être sincère et exacte. Elle est organisée et les comptes tenus et
présentés de manière que puissent être aisément regroupés et dégagés les Coûts Pétroliers

afférents, notamment, aux dépenses :
1) des Travaux d'Exploitation ;

2) de la PID ;

3) des Travaux de Développement ;

4) des Travaux pour Abandon et des provisions éventuellement constituées en vue de leur

réalisation ;

5) relatives à toutes les activités, y compris celles connexes, annexes ou accessoires, à
partir de la Date d'Effet jusqu'à la Date d'Entrée en Vigueur.

En outre, les Coûts Pétroliers sont regroupés et présentés de la manière prévue à l'article 7 du
Contrat afin de faciliter le recouvrement des Coûts Pétroliers à partir du Cost Oil.

Il- Pour chacune des activités ci-dessus, la Comptabilité doit permettre de faire ressortir :

1) les dépenses relatives aux immobilisations corporelles, notamment celles se rapportant

à l'acquisition, la création, la construction ou la réalisation :

a) de terrains ;

b) de bâtiments (ateliers, bureaux, magasins, logements, laboratoires, etc...) :

c) d'installations industrielles de production et de traitement des Hydrocarbures ;
d) d'installations de chargement et de stockage (quais, terminaux, citernes, etc.) ;
e) de voies d'accès et ouvrages d'infrastructure générale ;

f) de moyens de transport des Hydrocarbures (canalisations d'évacuation, bâteaux-

citernes, etc.) ;

g) d'équipements généraux (meubles, ordinateurs, etc.) ;

Su CET AR
2)

4)

h) d'équipements et installations spécifiques ;
ï) de véhicules de transport et engins de génie civil ;

j de matériel et outillage (dont la durée normale d'utilisation est supérieure à une

année) ;
k) de forages de développement ;
1) d'autres immobilisations corporelles.

les dépenses relatives aux immobilisations incorporelles, notamment celles se
rapportant :

a) aux travaux de terrain de géologie et de géophysique, de laboratoire, études
sismiques, retraitement, études de gisement et de réservoir, autres études, etc.,

réalisés dans le cadre des Travaux Pétroliers) ;
b) aux autres immobilisations incorporelles.

les dépenses relatives aux matériels et matières consommables, y compris la
Redevance Minière calculée sur les Hydrocarbures Liquides consommés par le

Contracteur au cours des Travaux Pétroliers conformément à l'article 11.1 du Contrat.

les dépenses opérationnelles. Il s'agit des dépenses de toute nature non prises en
compte aux paragraphes Il 1) à 3) ci-dessus, et liées directement à l'étude, la conduite et

l'exécution des Travaux Pétroliers.

les dépenses non opérationnelles. I! s'agit de dépenses supportées par le Contracteur,
liées aux Travaux Pétroliers et se rapportant à la direction et à la gestion administrative
desdites opérations.

Par ailleurs, la Comptabilité doit faire ressortir, pour chacune des catégories de dépenses

énumérées ou définies aux paragraphes Il, 1) à 5) précédents, les dépenses effectuées au

profit :

1)

2)

3)
4)

A

de l'Opérateur, pour les biens et Services qu'il a fournis lui-même et qui font l'objet de
facturations ou de transferts analytiques ;

des entités constituant le Contracteur, pour les biens et services qu'elles ont fournis

elles-mêmes ;
des Sociétés Affiliées ;

des Tiers.

4 # À & kw

33
V- La Comptabilité doit permettre de faire ressortir :

1) le montant total des Coûts Pétroliers payés ou encourus par le Contacteur pour
l'exécution des opérations du Contrat ;

2) les montants venant en diminution des Coûts Pétroliers, et la nature des opérations

auxquelles se rapportent ces montants ;
3) le montant total des Coûts Pétroliers récupérés ;

4) le montant des Coûts Pétroliers restant à récupérer.

VI- La Comptabilité enregistre, au débit, toutes les dépenses effectivement payées ou encourues
se rapportant directement, en application du Contrat et des stipulations de la présente Annexe,

aux Travaux Pétroliers, et considérées comme imputables aux Coûts Pétroliers.
Ces dépenses effectivement payées ou encourues doivent, à la fois :

1) être nécessaires à la réalisation des Travaux Pétroliers conformément aux usages de

l'industrie Pétrolière,

2) être justifiées et appuyées de pièces et documents justificatifs permettant un contrôle et
une vérification par le Congo.

VII- La Comptabilité enregistre, au crédit:

— le montant des Coûts Pétroliers récupérés, au fur et à mesure que cette récupération

est opérée ;

— les recettes et produits de toute nature qui viennent en déduction des Coûts

Pétroliers au fur et à mesure de leur encaissement ;
- les montants refacturés à d'autres permis dans le Cadre des Travaux Pétroliers.
ARTICLE 9 - PRINCIPES DE RECUPERATION

Dès le démarrage de la production d'Hydrocarbures sur le Permis d'Exploitation, chaque entité
constituant le Contracteur commencera à récupérer sa part des Coûts Pétroliers tels que définis à

l'article 8 de la présente Procédure Comptable selon les dispositions de l’article 7 du Contrat.
Les Coûts Pétroliers sont récupérés selon l'ordre des catégories ci-après :
1. les coûts des Travaux d'Exploitation ;

2. laPID;

œ

les coûts des Travaux de Développement :

4. _ les provisions décidées pour la couverture des coûts des Travaux pour Abandon.

a SK

ARTICLE 10 - PRINCIPES D'IMPUTATION & \K
7 kb ln:
Les principes d'imputation et les méthodes analytiques habituelles du Contracteur en matière de
répartition et de reversement doivent être appliqués de façon homogène, équitable et non
discriminatoire à l'ensemble de ses activités.

Le Contracteur soumettra au Comité de Gestion toute modification substantielle qu'il pourrait être
conduit à apporter à ces principes et méthodes et lui en commentera les effets.

ARTICLE 11 - DEBIT DES COMPTES DE COUTS PETROLIERS

Sont imputés au débit des comptes matérialisant les Coûts Pétroliers, les dépenses, charges et coûts
ci-après.

Les imputations correspondantes sont effectuées selon les méthodes et procédures habituelles de la

comptabilité analytique du Contracteur, en conformité avec la règlementation en vigueur au Congo :

- imputation directe pour toutes les dépenses ou provisions encourues au titre des Travaux
Pétroliers dont la comptabilisation peut être opérée immédiatement dans les comptes des
Coûts Pétroliers : acquisition d'équipements, d'installations, matériels et matières
consommables, prestations de services rendus par des tiers extérieurs, les Sociétés Affiliées
du Contracteur, le Contracteur lui-même quand ces dépenses feront l'objet d'une facturation

spécifique, etc.

- imputation indirecte pour les dépenses et coûts encourus au titre des Travaux Pétroliers dont la
comptabilisation dans les comptes de Coûts Pétroliers relève de taux d'oeuvre internes et de
clés de répartition. Ces dépenses et coûts correspondent notamment aux prestations des
départements et services fonctionnels ou opérationnels du Contracteur et aux charges de

fonctionnement non opérationnelles.

ARTICLE 12 - ACQUISITION D'IMMOBILISATIONS ET DE BIENS CORPORELS

1) Les actifs corporels construits, fabriqués, créés ou réalisés par le Contracteur dans le cadre
des Travaux Pétroliers et effectivement affectés à ces Travaux Pétroliers sont comptabilisés au
prix de revient de construction, de fabrication,.de création ou de réalisation. ll convient de noter
que certaines opérations de gros entretien devront figurer dans les actifs, conformément aux

pratiques habituelles du Contracteur, et être comptabilisées comme indiqué ci-dessus.

2) Les équipements, matériels et matières consommables nécessités par les Travaux Pétroliers et

autres que ceux visés ci-dessus sont :

a) soit acquis pour utilisation immédiate, sous réserve des délais d'acheminement et, si
nécessaire, d'entreposage temporaire par le Contracteur (sans, toutefois, qu'ils aient été
assimilés à ses propres stocks). Ces équipements, matériels et matières consommables
acquis par le Contracteur sont valorisés, pour imputation aux Coûts Pétroliers, à leur prix

rendu à pied d'oeuvre (le « Prix Rendu Congo »).

Le Prix Rendu Congo comprend les éléments suivants, imputés selon les méthodes

analytiques du Contracteur :
b)

1- le prix d'achat après ristournes et rabais,

2- les frais de transport, d'assurance, de transit, de manutention et de douane (et
autres impôts et taxes éventuels) depuis le magasin du vendeur jusqu'à celui du

Contracteur où jusqu'au lieu d'utilisation, selon le cas,

3- et, lorsqu'il y a lieu, les frais de fonctionnement du magasin du Contracteur
incluant l'amortissement des bâtiments calculé conformément au paragraphe 5),
b) du présent article, le coût de gestion du magasin, les frais des services

d'approvisionnement locaux et, le cas échéant, hors Congo.
soit fournis par une des entités composant le Contracteur à partir de ses propres stocks :

1- Les équipements et matériels neufs, ainsi que les matières consommables, fournis
par une des entités constituant le Contracteur à partir de ses propres stocks ou de
ceux de ses autres activités sont valorisés, pour imputation, au dernier prix de
revient moyen pondéré, calculé conformément aux dispositions du paragraphe

2)a) ci-dessus.

2- Les matériels et équipements amortissables déjà utilisés fournis par une des
entités constituant le Contracteur à partir de ses propres stocks ou de ceux de ses
autres activités, y compris celles de ses Sociétés Affiliées, sont valorisés, pour

imputation aux Coûts Pétroliers, d'après le barème ci-après :
i- Matériel neuf (Etat « À ») :

Matériel neuf qui n'a jamais été utilisé: 100 % (cent pour cent) du coût net
correspondant au dernier prix de revient moyen pondéré, calculé

conformément aux dispositions du paragraphe 2)a) ci-dessus.
ii- Matériel en bon état (Etat « B »):

Matériel d'occasion en bon état et encore utilisable dans sa destination
initiale sans réparation: 75 % (soixante-quinze pour cent) du coût net du

matériel neuf tel que défini ci-dessus.
ii- Autre matériel usagé (Etat « C »):

Matériel encore utilisable dans sa destination initiale, mais seulement après
réparation et remise en état : 50 % (cinquante pour cent) du coût net du

matériel neuf tel que défini ci-dessus.
iv- Matériel en mauvais état (Etat « D ») :

Matériel non utilisable dans sa destination initiale, mais, qui est utilisable
pour d'autres services : 25 % (vingt-cinq pour cent) du coût net du matériel

neuf tel que défini ci-dessus.

V-  Ferrailles et rebuts (Etat « E »):

4 49 ARTE
Matériels hors d'usage et irréparable: prix courant des rebuts.

Pour compenser la charge financière entraînée par la nécessité de maintenir dans
ses magasins un stock minimum de sécurité et pour tenir compte des rebuts et
des frais de financement du stock, la valeur des équipements et matériels fournis
par une des entités constituant le Contracteur à partir de ses propres stocks est
augmenté d'un coefficient compensateur au plus égal au taux moyen calculé sur
une durée d'un an du LIBOR (London Inter Bank Offered Rate) à trois (3) mois sur

les Eurodollars et majoré de 2,5 % (deux virgule cinq pour cent).

La valeur des équipements et matériels fournis par une des entités constituant le
Contracteur à partir de stocks appartenant à une association extérieure aux
Travaux Pétroliers est déterminée selon les dispositions contractuelles régissant

ladite association.

L'Opérateur ne garantit pas la qualité du matériel neuf visé ci-dessus au-delà de
ce que fait le fabriquant ou le revendeur du matériel concerné. En cas de matériel
neuf défectueux, le Contracteur fait diligence pour obtenir remboursement ou
compensation de la part du fabriquant ou du revendeur. Cependant, le crédit
correspondant n'est passé en écriture qu'à la réception du remboursement ou de

la compensation.

En cas de défectuosité du matériel usagé visé ci-dessus, le Contracteur crédite le
compte des Coûts Pétroliers des sommes qu'il aura effectivement encaissées en

compensation.

Utilisation des matériels, équipements et installations appartenant en propre au

Contracteur.

Les matériels, équipements et installations appartenant en propre au Contracteur
et utilisés à titre temporaire pour les besoins des Travaux Pétroliers sont imputés

aux Coûts Pétroliers pour un montant de location couvrant, notamment :
a) l'entretien et les réparations ;

b) une quote-part proportionnelle au temps d'utilisation pour les Travaux
Pétroliers selon les règles de la comptabilité analytique du Contracteur de

l'investissement et de la rémunération du capital investi ;

c) les dépenses de transport et de fonctionnement et toutes autres dépenses

non déjà imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts dus, notamment, à une
immobilisation ou à une utilisation anormale desdits équipements et installations
dans le cadre des activités du Contracteur autres que les Travaux Pétroliers.

Le h HA €
4 y

37
En tout état de cause, les coûts imputés aux Coûts Pétroliers pour l'utilisation de
ces équipements et installations ne doivent pas excéder ceux qui seraient
normalement pratiqués au Congo par des entreprises tierces à des conditions de

qualité et de disponibilité similaires.

6- Les actifs corporels ainsi que les équipements, matériels et matières
consommables acquis pour les besoins des Travaux Pétroliers deviennent la

propriété du Congo dans les conditions prévues à l'article 13 du Contrat.

ARTICLE 13 - DEPENSES OPERATIONNELLES

Les dépenses opérationnelles sont imputées aux Coûts Pétroliers au prix de revient pour le
Contracteur des prestations ou charges concernées, tel que ce prix ressort des comptes de celui-ci et
tel qu'il est déterminé en application des dispositions de la présente Annexe. Ces dépenses

comprennent, notamment :
1) Les impôts, droits et taxes payés au Congo.

La Redevance Minière et l'impôt sur les sociétés mentionnés à l'article 11 du Contrat ne sont pas

imputables aux Coûts Pétroliers à l'exception de la Redevance Minière calculée sur les

Hydrocarbures consommés par le Contracteur au cours des Travaux Pétroliers.
2) Les dépenses de personnel et d'environnement du personnel.
a) Principes.

Dans la mesure où elles correspondent à un travail et à des services effectifs et où elles ne
sont pas excessives eu égard à l'importance des responsabilités exercées, au travail effectué
et aux pratiques habituelles, ces dépenses couvrent tous les paiements effectués ou charges
encourues à l'occasion de l'utilisation et de l'environnement du personnel travaillant au Congo
pour la conduite et l'exécution des Travaux Pétroliers ou pour leur supervision. Ce personnel
comprend les personnes recrutées localement par le Contracteur et celles mises à la

disposition de celui-ci par ses Sociétés Affiliées ou des tiers.
b) Eléments.

Les dépenses de personnel et d'environnement comprennent, d'une part, toutes les sommes
payées ou remboursées ou encourues au titre du personnel visé ci-dessus, en vertu des
textes légaux et réglementaires, des conventions collectives, des contrats de travail et du
règlement propre au Contracteur et, d'autre part, les dépenses payées ou encourues pour

l'environnement de ce personnel, notamment :

1- les salaires et appointements d'activité ou de congé, heures supplémentaires, primes et

autres indemnités ;

2- les charges patronales y afférentes résultant des textes légaux et réglementaires, des
conventions collectives et des conditions d'emploi, y compris le coût des pensions et
retraite ;

=, FN dk

38
3- les dépenses payées où encourues pour l'environnement et la mise à disposition du

personnel. Ces dépenses représentent notamment :

i)

ïüi)

iv)

v)

vi)

vii)

vil)

les dépenses d'assistance médicale et hospitalière, d'assurance sociale et toutes
autres dépenses sociales particulières au Contracteur, notamment liées à la
scolarité au Congo des enfants de son personnel et aux œuvres sociales, suivant
les réglementations internes en vigueur ;

les dépenses -de transport des employés, de leur famille et de leurs effets
personnels, lorsque la prise en charge de ces dépenses par l'employeur est prévue
par le contrat de travail ;

les plans de pré-retraite et de réduction de personnel en proportion de la durée de

l'affectation dudit personnel aux Travaux Pétroliers :

les dépenses de logement du personnel, y compris les prestations y afférentes,
lorsque leur prise en charge par l'employeur est prévue par le contrat de travail

(eau, gaz, électricité, téléphone) ;

les indemnités payées ou encourues à l'occasion de l'installation et du départ des
salariés, ou directement en relation avec la mise à disposition de personnel par des

tiers ou par des Sociétés Affiliées ;

les dépenses afférentes au personnel administratif rendant les services suivants:

formation

gestion et recrutement du personnel local, gestion du personnel expatril
professionnelle, entretien et fonctionnement des bureaux et logement, lorsque ces

dépenses ne sont pas incluses dans les frais généraux ou sous d'autres rubriques ;

les frais de location des bureaux ou leur coût d'occupation, les frais des services
administratifs collectifs (secrétariat, mobilier, fournitures de bureau, informatique,

télécommunications, etc.) ;

les frais de formation assurée par le Contracteur au Congo ou à l'étranger par son
personnel ou par des tiers.

c) Conditions d'imputation.

Les dépenses de personnel correspondent :

1) soit

à des dépenses directes imputées directement au compte des Coûts Pétroliers

correspondant ;

2) soit à des dépenses indirectes ou communes imputées au compte des Coûts Pétroliers à

partir des données de la comptabilité analytique et déterminées au prorata du temps

consacré aux Travaux Pétroliers.

Les imputations des dépenses de personnel sont effectuées pour des montants réels ou pour

des montants provisionnels ou forfaitaires et excluent toute duplication de coûts.

A

F4

pgh

39

3)

Les dépenses payées ou encourues à raison des prestations de services fournies par les

Tiers, les entreprises constituant le Contracteur et les Sociétés Affiliées.

Ces dépenses comprennent, notamment :

a)

b)

c)

Les services rendus par les Tiers, y compris par les Parties, qui sont imputés à
leur prix de revient comptable pour le Contracteur, c'est à dire au prix facturé par
les fournisseurs, y compris tous droits, taxes et charges annexes éventuels; les
prix de revient sont diminués de tous rabais, remises, ristournes et escomptes

obtenus par le Contracteur, soit directement, soit indirectement.

Le coût des services techniques et professionnels fournis par les employés de
l'une quelconque des Sociétés Affiliées du Contracteur, tant à l'intérieur qu'à
l'extérieur du Congo, qui consistent notamment en salaires, appointements,
charges salariales des employés qui fournissent ces services, en une quote-part
du coût des matériels, équipements et installations qui sont mis à disposition à
l'occasion de ces prestations, ainsi que les frais généraux y afférents. Ces coûts
sont déterminés selon les méthodes habituelles en coûts complets des Sociétés
Affiliées du Contracteur. Ils seront imputés conformément aux pratiques
comptables habituelles des Sociétés Affiliées sur la base de facturations justifiées
par des relevés d'unités d'œuvre (les unités d'oeuvre utilisées pour évaluer et
facturer l'assistance technique correspondent à des temps agents et des unités de
compte spécifiques en ce qui concerne certaines prestations; de manière
générale, ces unités d'œuvre sont imputées par saisie individuelle après

validation hiérarchique).

Les imputations couvriront les services fournis notamment dans les domaines
suivants : ingénierie, géologie, géophysique, forage et production, gisement et
études des réservoirs, études économiques, rédaction, comptabilité, finance,
montage et gestion des finahcements, trésorerie, fiscalité, droit, relations avec le
personnel et formation, gestion, direction, traitement de données et achats, transit,

contrats techniques, dessin.

Le coût de l'utilisation, pour l'évacuation de chaque qualité d'Hydrocarbures
Liquides, des installations du Terminal de Djeno et d’autres terminaux qui seront
utilisés selon le cas, intégrant une quote-part des frais d'exploitation calculée selon
les méthodes de l'opérateur des terminaux et une rémunération raisonnable des
capitaux investis par les copropriétaires des terminaux.

bd ÿ # & \

40
4)

d) Lorsque le Contracteur utilise, pour les Travaux Pétroliers, du matériel, des
équipements ou des installations qui sont la propriété exclusive d'une entreprise
constituant le Contracteur, il impute aux Coûts Pétroliers, au prorata du temps
d'utilisation, la charge correspondante, déterminée selon ses méthodes habituelles
et selon les principes définis au paragraphe b) ci-dessus. Cette charge comprend,

notamment, une quote-part :

1- de l'amortissement annuel calculé sur le Prix Rendu Congo d'origine défini à
”_ l'article 12 ci-dessus ;

2- du coût de sa mise en œuvre, des assurances, de l'entretien courant, du

financement et des révisions périodiques ;
3- Les frais de magasinage

Les frais de magasinage et de manutention (frais de personnel et frais de
fonctionnement des services) sont imputés aux Coûts Pétroliers au prorata

de la valeur des sorties de biens enregistrées ;
4- Les dépenses de transport

Sont imputées aux Coûts Pétroliers les dépenses de transport de personnel,
de matériel ou d'équipements destinés et affectés aux Travaux Pétroliers et
qui ne sont pas déjà couvertes par les paragraphes ci-dessus ou qui ne sont

pas intégrées dans les prix de revient.
Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la réparation et à la remise en état des biens à la
suite d'avaries ou de pertes résultant d'incendies, inondations, tempêtes, vols, accidents
ou tout autre cause, sont imputées selon les principes définis dans la présente Annexe,

sous réserve des dispositions de l'article 3.8 du Contrat.

Les sommes recouvrées auprès des, compagnies d'assurances pour ces avaries et
pertes sont créditées aux comptes des Coûts Pétroliers.

Les dépenses de cette nature supérieures à un (1) million Dollars seront portées à la

connaissance du Comité de Gestion.
Les frais courants d'exploitation et les dépenses de maintenance.

Les frais courants d'exploitation du matériel, des équipements et des installations
affectés aux Travaux Pétroliers sont imputés aux Coûts Pétroliers à leur prix de revient
pour les charges en imputation directe et sur la base des travaux standard ou des clés

de répartition en vigueur du Contracteur pour les charges en imputation indirecte.

Les dépenses de maintenance (entretien courant et gros entretien) du matériel, des

équipements et des installations affectés aux Travaux Pétroliers sont imputées aux

Loe

Coûts Pétroliers au prix de revient.

D
6) Les primes d'assurances et dépenses liées au règlement des sinistres.
Sont imputées aux Coûts Pétroliers:

a) les primes, commissions et frais relatifs aux assurances contractées pour couvrir les
Hydrocarbures extraits, les personnes et les biens affectés aux Travaux Pétroliers
ou pour couvrir la responsabilité civile du Contracteur à l'égard des tiers dans le

cadre desdits travaux ;

b) les dépenses’supportées par le Contracteur lors d'un sinistre survenu dans le cadre
des Travaux Pétroliers, celles supportées en règlement de toutes pertes,
réclamations, dommages et autres dépenses annexes non couvertes par les

assurances souscrites ;

c) les dépenses payées en règlement de pertes, réclamations, dommages ou actions
judiciaires, non couvertes par une assurance et pour lesquelles le Contracteur n'est
pas tenu de souscrire une assurance. Les sommes recouvrées auprès des
assurances au titre des polices et garanties sont comptabilisées conformément a
l'article 16-3)d) ci-après.

7) Les dépenses d'ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses relatives aux frais de procédure,
d'enquête et de règlement des litiges et réclamations (demandes de remboursement ou
compensation), qui surviennent à l'occasion des Travaux Pétroliers où qui sont
nécessaires pour protéger ou recouvrer les biens, y compris, notamment, les honoraires
d'avocats où d'experts, les frais juridiques, les frais d'enquête ou d'obtention de la
preuve, ainsi que les sommes versées à titre de règlement transactionnel ou de

liquidation finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel du Contracteur ou par des
Sociétés Affiliées, une rémunération correspondant au temps et aux coûts réellement
supportés est incluse dans les Coûts Pétroliers. Le prix ainsi imputé pour les services
rendus par les Sociétés Affiliées ne devra pas être supérieur à celui qui aurait été payé à
des tiers pour des services identiques ou analogues, en termes de qualité et de
disponibilité.

8) Les intérêts, agios et charges financières.

Les intérêts, agios, commissions, courtages et autres charges financières, encourues
par le Contracteur, y compris auprès des Sociétés Affiliées au titre des dettes, emprunts
et autres moyens de financement liés aux Travaux Pétroliers sont imputés aux Coûts
Pétroliers conformément à l'article 7.4 du Contrat et à la Réglementation Pétrolière.

pa EE

42

9) Les pertes de change.

S

Sont imputées aux Coûts Pétroliers, les pertes de change réalisées liées aux emprunts

et dettes du Contracteur ainsi qu'aux opérations de couverture y afférentes.

Cependant, le Contracteur ne saurait être garanti contre les risques de change ou
manques à gagner liés à l'origine des capitaux propres investis et à l'autofinancement.
Les pertes éventuellement subies de ce fait ne peuvent, en aucun cas, être considérées
comme des Coûts Pétroliers. Elles ne peuvent, par conséquent, être inscrites aux
comptes des Coûts. Pétroliers, ni donner droit à récupération. Il en est de même des
primes et frais d'assurances que le Contracteur viendrait à contracter pour couvrir de tels

risques.

Les pertes de change réalisées et liées aux créances se rapportant aux Travaux
Pétroliers et traitées directement en monnaie autre que le Dollar sont également

imputables aux Coûts Pétroliers.

ARTICLE 14- AUTRES DEPENSES

1)

2)

Les frais exposés à l'occasion des contrôles et vérifications opérés par le Congo,

conformément aux dispositions du Contrat, sont inclus dans les Coûts Pétroliers.

Les dépenses raisonnablement engagées par le Contracteur à l'occasion de la tenue des

Comités de Gestion, des Comités de Gestion Extraordinaire et des Comités d'Evaluation pour

l'organisation de ces Comités et pour permettre au Congo d'y participer.

Les charges de fonctionnement non opérationnelles.

Il convient d'entendre par charges de fonctionnement non opérationnelles, les charges

encourues par le Contracteur au titre de la direction et de la gestion administrative, financière

et commerciale des activités dont il a la charge et correspondant :

a)

b)

d'une part, aux frais de fonctionnement de la direction et des services administratifs,
financiers et commerciaux du Contracteur au Congo, que ces fonctions soient exercées
directement par le Contracteur ou par des Sociétés Affiliées, à l'amortissement des
investissements de caractère général de nature industrielle ou administrative, à la
rémunération des capitaux investis correspondants, et aux frais engagés pour
l'accomplissement des formalités légales liées à la forme sociale du Contracteur. Une
quote-part de ces frais est imputable aux Coûts Pétroliers à leur prix de revient suivant les
méthodes en vigueur du Contracteur ;

d'autre part, à l'assistance générale destinée à couvrir la part équitable des frais de
direction générale et administrative du groupe de l'Opérateur. Cette assistance générale
est imputable aux Coûts Pétroliers par application au total des Coûts Pétroliers du Permis,
du barème forfaitaire ci-après:

e 1,5 % (un virgule cinq pour cent) des Coûts Pétroliers correspondant aux Travaux

de Développement, d'Exploitation, Provisions et Travaux pour Abandon.

& 4 De
4)

6)

Les autres dépenses, y compris les dépenses payées ou encourues à raison du transport des
Hydrocarbures, les Provisions pour Abandon, sont inclues dans les Coûts Pétroliers. Il s'agit de
toutes les dépenses effectuées ou pertes subies liées à l'exécution des Travaux Pétroliers
conformément aux usages de l'industrie pétrolière et dont l'imputation aux Coûts Pétroliers

n'est pas exclue par les stipulations du Contrat ou de la présente Annexe.

Le Contracteur peut imputer aux Coûts Pétroliers toutes autres dépenses qui n'ont pas été
prises en compte par les stipulations des articles 12 et 13 ci-dessus, dans la mesure où ces
dépenses sont engagées par le Contracteur pour l'exécution des Travaux Pétroliers
conformément aux usages de l'industrie pétrolière. Ces dépenses comprennent notamment les
dépenses afférentes à toute urgence concernant la sécurité des personnes et des biens dans
le cadre des Travaux Pétroliers.

Les coûts et provisions pour remise en état des sites.

Les coûts de remise en état des sites seront récupérables au titre des Coûts Pétroliers dans les

conditions déterminées par l'article 7.5 du Contrat. Il s'agit exclusivement :

- des provisions constituées par le Contracteur en exécution de l'article 5.5 du Contrat. Ces

provisions sont récupérables dans le trimestre où elles sont passées :

- des coûts de remise en état des sites effectivement encourus lors de l'exécution effective
des travaux déduction faite du montant des provisions constituées dans le cadre de
l'article 5.5 du Contrat correspondant à ces travaux.

ARTICLE 15 - COUTS NON RECUPERABLES

Les paiements effectués en règlement de frais, charges ou dépenses exclues par les stipulations du

Contrat ou de la présente Annexe ne sont pas pris en compte et ne peuvent donc donner lieu à

récupération.

Ces frais, charges et dépenses comprennent notamment :

L)
2)

3)

4)

5)

6)

les coûts et dépenses non liés aux Travaux Pétroliers ;

la Redevance Minière due au Congo conformément à l'article 11.1 du Contrat, à l'exception de la
Redevance Minière calculée sur les Hydrocarbures Liquides consommés par le Contracteur au
cours des Travaux Pétroliers.

l'impôt sur les sociétés ;

les intérêts, agios et frais se rapportant aux emprunts non destinés à financier les Travaux

Pétroliers ;

les intérêts relatifs aux prêts consentis par les Sociétés Affiliées du Contracteur dans la mesure

où ces intérêts ne sont pas couverts par les dispositions prévues à l'article 13.8) ci-dessus ;

les pertes de change qui constituent des manques à gagner résultant de risques liés à l'origine

des capitaux propres et de l'autofinancement du Contracteur ;

. #47 R
7) les pénalités ou sanctions pécuniaires prononcées par le Congo à l'encontre du Contrateur pour

non observation de la réglementation en vigueur.

ARTICLE 16 - CREDIT DES COMPTES DE COUTS PETROLIERS

Pour chaque entité du Contracteur, doivent venir en déduction des Coûts Pétroliers, notamment :

1) La valeur des quantités d'Hydrocarbures Liquides revenant au Contracteur en application des

Stipulations de l'article 7 du Contrat, selon leur valorisation prévue à l'article 9 du Contrat :

2) Tous autres recettes, revenus, produits et profits liés aux Travaux Pétroliers, notamment ceux

provenant :

a) de la vente de substances connexes ;

b) du transport et du stockage de produits appartenant aux tiers dans les installations réalisées
dans le cadre des Travaux Pétroliers ;

c) de bénéfices de change réalisés sur les créances et les dettes du Contracteur dans les
mêmes conditions que les imputations de même nature au titre de l'article 13 ci-dessus :

d) des remboursements effectués par les assureurs, au titre des avaries, pertes où sinistres
imputés aux Coûts Pétroliers ;

e) de règlements transactionnels ou de liquidations, dans la mesure où les dépenses y
afférentes ont été imputées aux Coûts Pétroliers ;

f) de cessions ou de locations de biens acquis ou réalisés dans le cadre des Travaux Pétroliers

g) de la fourniture de prestations de services, dans la mesure où les dépenses y afférentes ont
été imputées aux Coûts Pétroliers :

h) les montants refacturés à d'autres permis dans le cadre des Travaux Pétroliers ;

j) de rabais, remises et ristournes obtenus, s'ils n'ont pas été imputés en déduction du prix de

revient des biens auxquels ils se rapportent.

ARTICLE 17 - DISPOSITION ET UTILISATION DES BIENS

1) Les matériels, équipements, installations et consommables qui sont inutilisés ou inutilisables

sont retirés des Travaux Pétroliers et mis à la disposition du Congo par communication écrite

pour être, soit déclassés ou considérés comme « ferrailles et rebuts », soit rachetés par le

Contracteur pour ses besoins propres, soit vendus à des tiers ou à ses Sociétés Affiliées.

LL rAS

45
2)

3)

4)

S)

6)

7)

En cas de cession de matériels aux entités constituant le Contracteur ou à leurs Sociétés
Aïfiliées, les prix sont déterminés conformément aux dispositions de l'article 12. 2), b) de la
présente Annexe, ou, s'ils sont supérieurs à ceux résultant de l'application dudit article, convenus
entre les Parties. Lorsque l'utilisation du bien concerné dans les Travaux Pétroliers a été
temporaire et ne justifie pas les réductions de prix fixées à l'article susvisé, ledit bien est évalué
de façon que les Coûts Pétroliers soient débités d'une charge nette correspondant à la valeur du
service rendu.

Les ventes à des tiers des matériels, équipements, installations et consommables sont
effectuées par le Contracteur au prix du marché. Tous remboursements ou compensations
accordés à un acheteur pour un matériel défectueux sont débités au compte des Coûts

Pétroliers dans la mesure et au moment où ils sont effectivement payés par le Contracteur.

S'agissant de biens qui appartiennent au Congo en vertu des stipulations de l'article 13 du
Contrat, le Contracteur communiquera au Comité de Gestion la liste des biens cédés

conformément au paragraphe 2) ci-dessus.

Les ventes ou retraits visés ci-dessus seront soumis au Comité de Gestion qui en déterminera

les modalités de réalisation.

Lorsque les Coûts Pétroliers restant à récupérer ne représentent plus que des dépenses
d'exploitation, le produit de ces ventes doit être versé au Congo; le versement doit intervenir

dans les trente (30) jours suivant la date de l'encaissement du prix par le Contracteur.

Lorsqu'un bien est utilisé au bénéfice d'un tiers ou du Contracteur pour des opérations non
couvertes par le Contrat, les redevances correspondantes sont calculées à des taux qui, sauf

accord du Congo, ne peuvent être calculés sur une base inférieure aux prix de revient.

2 #9 A ER

46
CHAPITRE IV - INVENTAIRE
ARTICLE 18 - INVENTAIRE

Le Contracteur tiendra un inventaire permanent, en quantités et en valeurs, de tous les biens

meubles et immeubles acquis ou réalisés dans le cadre des Travaux Pétroliers.

Lorsque des stocks de matériels et matières consommables ont été constitués dans le cadre des
Travaux Pétroliers, le Contracteur procédera, à intervalles raisonnables, mais au moins une fois par

an, aux inventaires physiques, suivant ses méthodes en vigueur d'inventaires tournants.

Le Contracteur communiquera au Congo la date prévisionnelle des inventaires. Si le Congo souhaite
participer à une de ces opérations d'inventaires tournants, il en informe l'Opérateur et la date en est
fixée d'un commun accord.

Le rapprochement de l'inventaire physique et de l'inventaire comptable, tel qu'il résulte des comptes,
sera fait par le Contracteur. Un état détaillant les différences, en plus ou en moins, sera fourni au
Congo.

Le Contracteur apportera les ajustements nécessaires aux comptes dès la fin des opérations
d'inventaire.

ss ANT KR 4

47
CHAPITRE V - PROGRAMMES DE TRAVAUX ET BUDGETS ANNUELS .

ARTICLE 19 - REGLES GENERALES

Le Contracteur soumet au Comité de Gestion les Programmes de Travaux et Budgets conformément
à l'article 5 du Contrat. Ces Programmes de Travaux et Budgets correspondants, qui seront, au

besoin, expliqués et commentés par le Contracteur, comporteront, notamment:

1) un état estimatif détaillé des coûts, par nature ;

2) un état valorisé des investissements, par grosses catégories ;

3) une estimation des variations des stocks des matériels et matières consommables :
4) un état prévisionnel des productions et des couts de production.

Concernant la prévision de production de l'Année Civile suivante, cet état présentera un plan de
production détaillant, par gisement et par mois, les quantités d'Hydrocarbures Liquides et
d'Hydrocarbures Gazeux, dont la production est prévue. En tant que de besoin, le Contracteur fera

parvenir des états rectificatifs.

ARTICLE 20 - PRESENTATION

Les Programmes de Travaux et Budgets sont découpés en lignes budgétaires. Les lignes budgétaires
sont ventilées par nature d'opérations: développement, exploitation, transport, stockage, gros

entretien, autres.

ARTICLE 21 - SUIVI ET CONTROLE

Les Programmes de Travaux et Budgets indiqueront, en outre, les réalisations et les prévisions de
clôture de l'Année Civile en cours, et comporteront des explications sur les écarts significatifs entre
prévisions et réalisations, par ligne budgétaire. Sont considérés comme significatifs les écarts de plus
de dix (10) pourcent ou d'un montant égal ou supérieur à un million (1,000,000.00) de Dollars.

Dans les quarante-cinq premiers jours de l'Année, le Contracteur fait parvenir au Congo la liste des
comptes analytiques constituant chaque ligne budgétaire, avec mise à jour chaque trimestre, si
nécessaire, de manière à permettre la reconstitution des réalisations se rapportant aux lignes

budgétaires des Programmes de Travaux et Budgets annuels approuvés.

n # H A

48
CHAPITRE Vi - VERIFICATION DES COMPTES

ARTICLE 22 - DROIT D'AUDIT GENERAL

Le Congo peut vérifier la comptabilité des Coûts Pétroliers, soit par ses propres agents, soit par

l'intermédiaire d'un cabinet international indépendant

A cet effet, le Congo et le Contracteur s'informent mutuellement des périodes qui leur conviennent
pour procéder à ces vérifications et les dates auxquelles celles-ci auront lieu sont arrêtées, autant
que possible, d'un commun accord, dans la limite des délais de prescription prévus à l'article 5.7 du
Contrat.

Les sections de la comptabilité analytique du Contracteur qui enregistrent des dépenses relatives à la
fois aux Travaux Pétroliers et à d'autres activités ne relevant pas du Contrat, feront l'objet d'une
vérification par l'intermédiaire des commissaires aux comptes du Contracteur requis à cet effet, afin
qu'ils puissent certifier que les dispositions du Contrat et de la présente Annexe sont bien appliquées
et que les procédures comptables et financières du Contracteur sont correctement suivies et
appliquées sans discrimination et de manière équitable aux diverses opérations concernées. Ces
certificats seront mis à la disposition du Congo annuellement.

Les frais d'assistance facturés par les Sociétés Affiliées aux entités constituant le Contracteur, feront
l'objet de la fourniture à la demande du Congo d'un certificat du cabinet international chargé de
certifier les comptes des sociétés concernées. Ce cabinet devra certifier que les frais imputés aux
opérations pétrolières ont été déterminés de manière équitable et non discriminatoire. Les prestations
d'assistance fournies par les Sociétés Affiliées des entités constituant le Contracteur doivent être
certifiées, par ledit cabinet, comme ayant été facturées sans élément de profit pour lesdites Sociétés
Afiiliées. Les frais des commissaires aux comptes seront payés par le Contracteur en tant que frais
récupérables.

Les Coûts Pétroliers enregistrés au cours de toute Année Civile seront considérés comme exacts et
sincères, selon les dispositions de l'article 5.7 du Contrat. Le Congo peut procéder à une nouvelle
vérification des seules écritures concernées par toute réserve écrite ainsi exprimée par le Congo et
pour laquelle un désaccord subsiste après soumission au Comité de Gestion. Ces comptes
demeureront ouverts jusqu'à l'achèvement de la nouvelle vérification et jusqu'à ce que le désaccord
soit réglé conformément à l'article 5.7 du Contrat.

HN A &
un WE

49
CHAPITRE VII - ETATS DES REALISATIONS - SITUATIONS - COMPTES-RENDUS

ARTICLE 23 - ETATS OBLIGATOIRES

Outre les états et informations prévus par ailleurs, le Contracteur fera parvenir au Congo, dans les
conditions, formes et délais indiqués dans les articles ci-après, le détail des opérations et travaux
réalisés, tels qu'ils sont enregistrés dans les comptes, documents, rapports et états tenus ou établis

par lui et relatifs aux Travaux Pétroliers.

ARTICLE 24 - ETAT DES TRAVAUX DE DEVELOPPEMENT ET D'EXPLOITATION

Dans les soixante (60) jours suivant la fin de chacun des trois (3) premiers trimestres de l'Année
Civile et dans les quatre-vingt-dix (90) jours suivant la fin du quatrième trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notamment, pour le trimestre civil précédent, le
détail et la nature des travaux de développement et d'exploitation effectués sur le Permis et les

dépenses s'y rapportant, en distinguant notamment les travaux relatifs :

1) aux forages de Développement, par campagne de forage ;

2) auxinstallations spécifiques de production ;

3) aux forages de production, par campagne de forage ;

4)  auxinstallations et moyens de transport des Hydrocarbures ;

5) auxinstallations de stockage des Hydrocarbures, après traitement primaire ;

6) à la remise en état des sites d'exploitation dont l'abandon est programmé.

ARTICLE 25- ETAT DES VARIATIONS DES COMPTES D'IMMOBILISATIONS ET DES
STOCKS DE MATERIEL ET DE MATIERES CONSOMMABLES

Dans les soixante (60) jours suivant la fin deichacun des trois (3) premiers trimestres de l'Année
Civile et dans les quatre-vingt-dix (90) jours suivant la fin du quatrième trimestre, le Contracteur fait
parvenir au Congo un état des réalisations indiquant notamment, pour le trimestre civil précédent, les
acquisitions et créations d'immobilisations, de matériels et de matières consommables nécessaires
aux Travaux Pétroliers, par gisement et par grandes catégories, ainsi que les sorties (cessions,

pertes, destructions, mises hors service) de ces biens.

ARTICLE 26 - ETAT DE PRODUCTION DU MOIS

Cet état doit être envoyé au Congo conformément à l'article 16.1 du Contrat au plus tard le 28° jour
de chaque mois pour le mois précédent.

Il indiquera les quantités d'Hydrocarbures produites effectivement au cours du mois précédent et la
part de cette production revenant à chacune des Parties calculée sur des bases provisoires en
application des dispositions du Contrat.

o 40 4 &X
4 . LS
ARTICLE 27 - ETAT DE LA REDEVANCE

Cet état doit parvenir au Congo dans les soixante (60) jours suivant la fin de chacun des trois (3)
premiers trimestres de l'Année Civile et dans les quatre-vingt-dix (90) jours suivant la fin du quatrième
trimestre.

Il'indiquera les quantités d'Hydrocarbures enlevées au titre de la Redevance Minière, les quantités
d'Hydrocarbures consommées par le Contracteur dans les Travaux Pétroliers au cours du trimestre
civil, ainsi que les sommes payées par le Contracteur au titre de la redevance sur ces dernières
quantités. |

ARTICLE 28 - ETAT DES QUANTITES D'HYDROCARBURES TRANSPORTEES AU COURS DU
MOIS

Cet état doit parvenir au Congo au plus tard le 28%" jour de chaque mois pour le mois précédent.

Il'indiquera les quantités d'Hydrocarbures transportées au cours du mois précédent, entre le gisement
et le point d'exportation ou de livraison, ainsi que l'identification des canalisations utilisées et le prix
du transport payé lorsque celui-ci est effectué par des tiers. L'état indiquera, en outre, la répartition

provisoire résultant de l'article 26 ci-dessus entre les Parties des produits ainsi transportés.

ARTICLE 29 - ETAT DES ENLEVEMENTS DU MOIS
Cet état doit parvenir au Congo au plus tard le 28%"° jour de chaque mois pour le mois précédent

Il indiquera les qualités d'Hydrocarbures Liquides enlevées pour exportation ou livraison par chaque

Partie ou remises à elle, au cours du mois précédent, en application des stipulations du Contrat.

En outre, chaque entité constituant le Contracteur, fera parvenir au Congo, dans le même délai et
pour son propre compte, un état des quantités de chaque qualité d'Hydrocarbures Liquides qu'elle a
enlevées pour exportation ou livraison, en donnant toutes indications concernant chaque opération

d'enlèvement ou de livraison (acheteur, navire, prix, destination finale, etc …).

En annexe à cet état, seront jointes toutes autres informations relatives aux ventes commerciales de
chaque entité du Contracteur, notamment les connaissements et les factures dès qu'elles sont
disponibles.

Le Congo pourra, moyennant un préavis raisonnable, avoir accès aux contrats de vente des

Hydrocarbures à des tiers.

ARTICLE 30 - ETAT DE RECUPERATION DES COÛTS PETROLIERS

Dans les soixante (60) jours suivant la fin de chacun des trois (3) premiers trimestres de l'Année
Civile et dans les quatre-vingt-dix (90) jours suivant la fin du quatrième trimestre, le Contracteur fait
parvenir au Congo un état des réalisations présentant, pour le trimestre précédent, le détail du
compte des Coûts Pétroliers permettant, notamment, de faire ressortir pour chaque Entité du
Contracteur :

#4 4 ES
1) les Coûts Pétroliers restant à récupérer au début du trimestre ;
2) les Coûts Pétroliers afférents aux activités du trimestre ;

3) les Coûts Pétroliers récupérés au cours du trimestre avec indication, en quantités et en valeur,

de la production affectée à cet effet ;

4) les Coûts Pétroliers restant à récupérer à la fin du trimestre.

ARTICLE 31 - INVENTAIRE DES STOCKS D'HYDROCARBURES LIQUIDES
Cet état doit parvenir au Congo au plus tard le 28°"° jour de chaque mois pour le mois précédent.

Il'indiquera pour le mois précédent par lieu de stockage et pour chaque qualité d'Hydrocarbures
Liquides:

) les stocks du début du mois ;
2) les entrées en stock au cours du mois ;
3) les sorties de stock au cours du mois ;

4) les stocks à la fin du mois.

ARTICLE 32- ETAT DES BIENS MEUBLES ET IMMEUBLES ACQUIS, CREES, LOUES OU
FABRIQUES

Le Contracteur tiendra en permanence dans la Comptabilité un état détaillé de tous les biens
meubles et immeubles acquis, créés, laués ou fabriqués pour les besoins des Travaux Pétroliers, en
distinguant ceux qui sont propriété du Congo en vertu des stipulations de l'article 13 du Contrat et les
autres.

Cet état comporte la description et l'identification de chaque bien, les dépenses s'y rapportant, le prix
de revient et la date d'acquisition, de création ou de fabrication, et, le cas échéant, la date de fin
d'affectation aux Travaux Pétroliers (sortie) et leisort qui lui est réservé dans ce dernier cas.

ème ;

L'état susvisé est transmis au Congo au plus tard lé 90°"° jour de chaque Année Civile pour l'Année

Civile précédente.

SA am & À

52
CHAPITRE VIII - DECLARATIONS ET QUITUS FISCAUX

ARTICLE 33 - DECLARATIONS FISCALES

Chaque Entité du Contracteur transmet au Congo un exemplaire de toutes les déclarations qu'elle est
tenue de souscrire auprès des administrations fiscales chargées de l'assiette des impôts, notamment
celles relatives à l'impôt sur les sociétés, accompagnées de toutes les annexes, documents et

justifications qui y sont-joints. Les déclarations fiscales seront établies en Dollars.

Chaque Entité du Contracteur préparera et déposera une déclaration de revenus couvrant son impôt
sur les sociétés et la soumettra au Congo avec toute la documentation requise à titre de pièces
justificatives de ses obligations en matière d'impôt sur les sociétés. A réception de ces déclarations
de revenus ainsi que des pièces justificatives, le Congo fournira gratuitement à chaque Entité du
Contracteur les quittances officielles accusant réception du paiement de l'impôt sur les sociétés

émises au nom de chaque Entité du Contracteur par les autorités fiscales compétentes du Congo.

Il est entendu que l'impôt sur les sociétés tel que défini à l'article 11.2 du Contrat, sera versé à
l'échéance par le Congo, aux autorités fiscales compétentes, le montant d'impôt sur les sociétés
évoqué ci-dessus, au nom et pour le compte des Entités du Contracteur. Il ne pourra être réclamé en
aucune circonstance aux Entités du Contracteur, de règlement quelconque au titre de l'impôt sur les
sociétés. Les déclarations fiscales annuelles seront établies en Dollars par chaque Entité du
Contracteur. Les quitus fiscaux correspondants seront établis au nom de chacune des Entités du

Contracteur auxquelles ils seront remis.

à 4 5 À EX

53
ANNEXE II

REGIME DOUANIER ET FISCAL

ARTICLE 1. REGIME DOUANIER A L'IMPORTATION

Conformément à l'Article 11.4 du Contrat, pendant la durée du Contrat, le Contracteur bénéficie des
avantages douaniers ci-après :

A - Admission en franchise totale

Sont admis en franchise totale de tous droits et taxes d'entrée, les matériels, matériaux, produits,
machines, équipements et outillages nécessaires aux Travaux Pétroliers en vertu des Articles 2 et3
du Contrat et effectivement affectés aux Travaux Pétroliers, sous réserve des dispositions de l'Article
4 du Contrat. Cette franchise s'applique aux importations effectuées par l’Opérateur pour le compte
du Contracteur, par les tiers pour son compte et par ses sous-traitants.

Le régime de la franchise s'applique aux ensembles, Sous-ensembles, leurs pièces de rechange, les
produits et les consommables suivants :

A1) Matériels de forage et de sondage

“_ Substruciures et équipements spécifiques d'appareils, bateaux et barges de forage ;

"Équipements de plancher :

"Équipements pour la fabrication et le traitement des boues et cimenits de forage :

“Produits rentrant dans la fabrication des boues et ciments de forage et emballage de ces
produits ;

“_ Treuils de forage ; :

“Équipements anti-éruption et de lutte contre l'incendie notamment les extincteurs de toute
capacité : l

“_ Tubage de puits et équipements de tubage, d'habillage de colonne et cimentation ;

= Équipements de mesure ;

"Têtes de puits et équipements ;

= Équipements de surface :

"Équipements d'essais de puits.

A2) Matériels et équipements de production

“Matériels et produits chimiques pour le traitement du pétrole brut et des eaux de rejet ;
"Matériels de stockage et d'expédition ;
“Matériaux de construction off & on-shore sur sites de production, y compris des bureaux ;
“Matériels de traitement des données techniques ; _.
A AD &
a #
Ù 54
=“ Matériels de surface :
- Outillage de maintenance ;
- Matériels et équipements électriques dont les câbles ;
- Matériels de laboratoire de production ;
- Matériels et équipements de télécommunication sur sites pétroliers d'exploration, de
production, de traitement et de stockage ;
- Appareils et équipements de climatisation pour locaux sur sites pétroliers d'exploration, de
production, de traitement et de stockage ;
- Matériels et équipements de radioguidage et faisceaux hertziens ;
- Revêtements industriels, peintures spécifiques pour l'entretien des plateformes et
équipements pétroliers ;
"Matériels de sécurité :
- _ Groupes incendie et extincteurs de toute capacité ;
- Chaussures, casques et gilets de sauvetage ;
“ Matériels de laboratoire ;
=“ Matériels de fonds ;
“_ Tubage de puits, têtes de puits de production, duses, manifold, gare de racleurs et racleurs ;
“Matériels de contrat de production ;
“__ Jackets, structures immergées et flottantes, dont FPU, TLP et autres ;
“Matériels de logistique :
- Matériels de navigation et d'amarrage ;
- Câbles et flexibles sous-marins et accessoires, matériels et consommables de réparation :

- Pièces détachées pour véhicules utilitaires et véhicules de service.
A3) Autres matériels et produits

= « Catering » destiné aux appareils, bateaux;et barges de forage et aux barges de travail, barges
de base vie, aux sites pétroliers d'exploration, de production, de traitement et de stockage :

"Lubrifiants destinés à l'entretien et au fonctionnement des machines affectées à la recherche,
l'exploitation, le stockage et au transport des hydrocarbures ;

“Carburants, dont notamment le diesel, destinés au fonctionnement des machines affectées à la
recherche, l'exploitation, le stockage, au transport des hydrocarbures, aux supply boats
exclusivement destinés au transport du matériel et du personnel ;

“Ordinateurs et calculatrices de tout type, leurs accessoires (logiciels, imprimantes, lecteurs,
lecteurs de disquettes, disques durs, traceurs, modems, écrans, câbles et prises, réseaux et
équipements de connexions, matériels de sauvegarde, onduleurs et climatiseurs) et supports de
stockage (disquettes, disques externes, clés USB...) ;

“ Equipements audiovisuels, matériels et accessoires destinés à la formation ;

“Matériels et équipements hospitaliers, médicaments.

4 49% ARE

55
Cette liste est non limitative. Il convient de se réserver la possibilité de la remettre périodiquement à
jour, dans le même esprit, pour prendre en compte notamment l’évolution des techniques et la
commercialisation de nouveaux matériels.

(B) Admission temporaire normale avec dispense de caution

Sont importés sous le régime de l'admission temporaire normale, par l'Opérateur pour le compte du
Contracteur, par les tiers pour-son compte et par ses sous-traitants, tous matériels, matériaux,
produits, machines, équipements et outillages, nécessaires aux Travaux Pétroliers en vertu des
Articles 2 et 3 du Contrat et à condition que ces biens soient destinés, et effectivement affectés aux
Travaux Pétroliers, et à condition qu'ils soient appelés à être réexportés à la fin de leur utilisation. Si
de tels biens sont perdus ou mis en rebut, l'Opérateur fournit une déclaration sous serment à cet
effet, et aucun droit ni taxe ne sera perçu.

Si pour des raisons opérationnelles de tels biens sont appelés à rester au Congo, une requalification
en importation définitive (IM4) est possible en franchise des droits et taxes, sous réserve de
justification par l'Opérateur.

La liste des biens importés en admission temporaire dans le cadre du Contrat avec dispense de

caution est la suivante :

“Appareils, bateaux et barges de forage ;

“ _ Barges de travail, barge de base vie, bateaux de livraison, vedettes de tout tonnage, embarcation
de liaison et bateaux de sauvetage :

“  Aéronefs ;

“Véhicules automobiles utilitaires et de service propriété de l'Opérateur (véhicules de service pour
le personnel, de transport de personnel, de transport et de manutention de matériels) :

“Plus généralement, tous les matériels importés temporairement par l'Opérateur dans le cadre de

ses activités de recherche, d'exploitation, de stockage et de transport des hydrocarbures.

(C) Admission au taux réduit

Sous les mêmes conditions que ci-dessus, sont admis au taux global réduit à 5 % des droits et taxes
exigibles à l'importation, les équipements suivants :

"Vêtements de travail (combinaisons, cirés, bottes, gants) ;

“Papier tirage grand format se présentant sous forme de rouleau et papier informatique.
“Matériaux de construction on-shore, en dehors des sites de production et/ou de stockage, y

compris pour construction de bureaux à l'usage de l'Opérateur.

() Admission au droit commun

Les entités composant le Contracteur payeront les droits et taxes de douane sous le régime du droit

commun applicable aux biens importés suivants :

SA  K
& æ
= Tous matériels, équipements, pièces détachées et accessoires destinés aux logements du
personnel de l'Opérateur ;

*  Vivres et boissons autres que ceux spécifiés au paragraphe A3 ;

“ Matériels, équipements et fournitures de bureau autres que ceux spécifiés au paragraphe A3.

ARTICLE 2. REGIME DOUANIER A L'EXPORTATION

Le Contracteur est exonéré de toutes taxes à l'exportation pour les Hydrocarbures, les matériels,
accessoires et pièces de rechange en réparation, les échantillons de brut, d'huile, de produits
chimiques, carottes, prélèvements et échantillons géologiques, les matériels sous garantie rentrant
dans le cadre d'activités de recherche, d'exploitation, de stockage et de transport des Hydrocarbures
du Contracteur.

ARTICLE 3. REGIME DOUANIER APPLICABLE AUX SOUS-TRAITANTS DE L'OPERATEUR

Sous réserve du respect de leurs obligations en matière douanière, les sous-traitants de l'Opérateur,
et les tiers importateurs pour son compte, sous réserve de produire une attestation délivrée par
l'Opérateur et approuvée par Administration des Douanes, bénéficient des régimes d'importation et
d'exportation définis ci-dessus.

ARTICLE 4. REGIME FISCAL

Pendant la durée du Contrat, le Contracteur sera exclusivement assujetti à l'impôt sur les sociétés et
aux redevances minières et superficiaires suivant les modalités prévues aux articles 11.1 à 11.3 du
Contrat.

En conséquence, pendant la durée visée ci-dessus, le Contracteur sera exonéré de tous autres
impôts, taxes, droits, contributions, redevances et prélèvements de toute nature, en vigueur à la date
d'effet du Contrat ou qui seraient créés ultérieurement.

En particulier, le Contracteur sera, entre autres, exônéré de la contribution des patentes, de l'impôt
sur le revenu des valeurs mobilières pour les sommes reçues et versées par le Contracteur, de tous
droits d'enregistrement et de timbre, des contributions foncières des propriétés bâties et non bâties,

de la taxe sur la valeur ajoutée et de la taxe sur les mouvements de fonds.

En outre, le Congo garantit aux Entités du Contracteur, à leurs sociétés affiliées, à leurs actionnaires
et à leurs fournisseurs, pour la durée du Contrat, le droit de contracter à l'étranger les emprunts
nécessaires à l'exécution des Travaux Pétroliers.

SA ph 4 À SR
We

57
ANNEXE III

DECRET D'ATTRIBUTION
